 SOUTHERN TOURS, INC.Southern Tours, Inc., andGulf CoastMotor Lines,Inc.andAmalgamated Transit Union Local Divi-sion 1326, Amalgamated TransitUnion, AFL-CIO. Cases 12-CA-3526-2,and 12-CA-3599September 8, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn February 13, 1967, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that the Respondent' had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair laborpractices. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief. The Respondent also filed a Motionfor an Order to Reopen the Record, which is deniedfor the reasons set forth below.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, onlyto the extent consistent herewith.1.The Trial Examiner found that the Respond-ent coercively interrogated employees concerningtheir union activities, promised pay raises and otherbenefits conditioned on withdrawal from the Union,corrected grievances in order to induce withdrawalsfrom the Union, created the impression of surveil-lance, engaged in surveillance of union activities,and threatened to eliminate available work and tofurlough or discharge employees, in violation ofSection 8(a)(1) of the Act. We agree. The Respond-ent, in fact, conceded that it engaged in most ofthe conduct on which these findings are based.2.The Trial Examiner found that the Respond-ent further violated Section 8(a)(1) by attempting'The parties agreed, and we find, that the two corporations constitutea single employer, referred to herein as the Respondent Byron Shouppe,who had owned Southern Tours for some time, on December 28, 1965,purchased the controlling interest in Gulf Coast, which runs a commoncarrier service under an 1CC charter The Trial Examiner's Decisionstates that Gulf Coast operates an "intrastate transit bus service "Shouppe's undisputed testimony, however, is that "Gulf Coast Motor363"to secure withdrawals from the union by support-ing and promoting an antiunion petition." TheRespondent has excepted to these findings, andcontends that the petition was originated and circu-lated entirely without its support. We find merit inthese exceptions for the reasons set forth below.The Union began its organizational campaign atthe Respondent's bus terminals at St. Petersburgand Clearwater, Florida, early in March 1966. OnMay 5, the Union filed a petition for a Board elec-tion.''Thereafter, Walter Bouvier, a busdriver at theSt.Petersburg operation, prepared and circulateda petition seeking withdrawal of the election peti-tion.As the Trial Examiner found, the Respondentknew that the petition was being circulated and didnot interferewith its circulation.There is noevidence, however, that Bouvier had been cloakedby the Respondent with any authority which couldrender it responsible for his actions, that Bouviercirculated the petition during worktime or in thepresence of any of the Respondent's supervisors, orthat the petition was given any affirmative supportby the Respondent. Accordingly, we find that therecord does not establish that the Respondent sup-ported or promoted the petition in violation of theAct.33.The Trial Examiner concluded that theRespondent unlawfully refused to bargain with theUnion since July 25, 1966. Although the Respond-ent attended meetings with the Union's represent-atives on August 16 and 17, 1966, following theUnion's certification on July 15, the Trial Examinerfound, and we agree, that the Respondent had no in-tention at these meetings of bargaining with theUnion in good faith. Accordingly, we find, upon theentire record, that the Respondent refused to bar-gain with the Union on or about July 25, 1966, inviolation of Section 8(a)(5) and (1) of the Act.At the time the Respondent filed its exceptionand brief, it also filed a Motion for an Order toReopen the Record. In this motion it asserted thatthe parties on March 9, 1967, after the close of thehearing, executed a collective-bargaining agree-ment, and therefore urged that it should not berequired, as recommended by the Trial Examiner,to post a notice providing that it would resumenegotiations with the Union and bargain in goodfaith.The motion requests that the Board reopenthe record to take evidence concerning this matteror, alternatively, "enter an order acknowledging theoccurrence of the subsequent events as herein al-leged so that the same may be considered, if neces-sary, in fashioning the ultimate decision and orderupon the Respondent's exceptions to the Trial Ex-Lines runs common carrier service," that it does not have any "transit ser-vice," and that "it does have Charter rights that were granted by ICC toall 48 states "2An election was held on July 7, 1966, and the Union was certified onJuly 15SStewart & Stevenson Services, Inc ,164 NLRB 741.167 NLRB No. 42 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminer'sDecision."It is well settled that an em-ployer's execution of a contract with a union withwhich it previously refused to bargain in violationof the Actdoes not render the issue of such viola-tion moot.4The motion is therefore denied.4.The Trial Examinerfound,and we agree, thatRespondent discharged Wayne Hutchens on May23, 1966,in violation of Section 8(a)(3) and (1) ofthe Act.We are unable to share our dissenting col-league'sview that the finding of discriminatorymotivation in Hutchens'case is unsupported. Therecord shows that Hutchens prior to his dischargehad been employed for 9 years in the same bus-driver job,had satisfactorily performed his duties inthat job,and had enjoyed an exemplary record forsafe driving-all this notwithstanding his almostlife-longphysical impairment,forwhich he hadcompensated by developing a strong substitutemuscular pattern that enabled him, as Dr. Cleggwas later to agree,to "drive a passenger bus well ifhe is adjusted to a proper height."The Respondentnever questioned Hutchens'suitability for the jobhe held until shortly after it learned of his leadershiprole in the Union's organizational drive.AlthoughHutchens was then certifiedunder ICCregulationsas physically fit to drive a bus, the Respondentwithin 2 days after the Union made its bargainingdemand initiated the accelerated medical examina-tion that led to his discharge.About thesame time,the Respondent launched an intensive campaign todefeat the Union.The many and varied unfair laborpractices engaged inby theRespondent in thecourse of that campaign,as herein found,can leaveno doubt of Respondent's virulent opposition tounion organization.On the foregoingfacts,we thinkit clear that the General Counsel made outa primafaciecaseofunlawfuldiscriminationastoHutchens.Our dissenting colleague would neverthelessuphold the Respondent's defense that it was led todischarge Hutchens only because Dr. Clegg, fol-lowing his medical examination of Hutchens, ex-pressed the opinion that Hutchens, "because of hisinability to properly employ the right leg withoutthe substitution pattern-could not be qualified tocontinue operating a motor vehicle."5In reaching that conclusion, the dissent reliesmainly on Dr. Clegg's obvious credentials and uponthe fact that his medical findings stand on thisrecord unimpeached. But that approach appears tous to miss the point. The Respondent makes noclaim that it accelerated the usual time for a furtherexamination because it believed, or even suspected,that any change had occurred in Hutchens' physicalcondition.Were it not for the accelerated examina-tion the Respondent required Hutchens to take, thelikelihood is that Hutchens would have remained inthe Respondent's employ as a busdriver at leastuntil the expiration date of his then outstandingmedical certificate. Thus, as we see this case, thedetermination of whether Hutchens was unlawfullydiscriminated against turns on whether the Re-spondent would have required Hutchens to submitto a new medical examination at the time it did,but for Hutchens' union activities.On all the evidence, we are persuaded, as was theTrialExaminer, that the Respondent would nothave done so. The Trial Examiner discredited theexplanations advanced by the Respondent, wethinkwith reason. The Respondent asserts that,because of Hutchens' obvious limp and the adverseimpression this might make on a jury in case of anaccident, it wanted the protection of another physi-cal examination so that two doctors would beavailable to testify concerning Hutchens' physicalcondition, and that this was its only motivating con-sideration in sending Hutchens to Dr. Clegg. Butthat explanation leaves us unimpressed. Hutchens'limpwas nothing new, it had been known toShouppe, the new owner of the Respondent, sincehe took over the Respondent's management some5months before, and it appears implausible to usthat the Respondent would have delayed so long itsrequest for an added examination if protection froma possible damage suit was the true object of itsconcern.We note, moreover, as did the Trial Ex-aminer, that the Respondent exhibited no like con-cernwithrespecttoanotheremployee,Swickheimer, who, too, had a limp, and who worea brace on one of his legs. Nor do we find impres-sive the Respondent's further explanation that it feltobliged to initiate a further medical examination atthe time it did because Hutchens had beenquestioned by a passenger a week or two earlierabout his fitness to drive a bus. Hutchens had fullysatisfied the curiosity of the passenger by exhibitingto him his medical certificate, no complaint either4United States Gypsum Company,143 NLRB 1122, 1127,N L R.Bv. American NationalInsuranceCo.,343 U S 395, 399, fn4, N L R BvMexia Textile Mills, Inc, 339 U S 5635The suggestion in the dissent that Dr Clegg found that Hutchens'paralysis of the right quadriceps resulted in an "inability to properly takethe feet off the accelerator and put it on the brake and return it" does notprecisely reflect the record As is evident from Dr Clegg's written report,as well as from his testimony,Dr Clegg conceded that Hutchens haddeveloped"a good pattern of substitution with strong muscles" that ena-bled him to"lift his right leg off the floor"and "to drive a passenger buswell if he is adjusted to the proper height," even though he could not ex-tend his leg horizontally from a sitting position Although there had beenno change in his condition since childhood,Hutchens,during the manyyears he had worked as a passenger busdnver,had always passed theperiodic medical examinations required under ICC regulations and hadbeen certified as physically fit to dnveWe find no support for the state-ment in the dissent that Hutchens"admitted that no other doctor had ex-amined the condition of his right leg for the effect it had on his ability todrive a bus"Hutchens' testimony was that none of the doctors who hadpreviously examined him had asked whether or not he could extend hisright leg horizontally from a sitting position His inability to do so was thespecific reason stated to him by the Respondent for his disqualificationBut, as the Trial Examiner commented,this appears to boil down to an as-sertion that Hutchens was found disqualified"for being unable to do whathe did not have to do to drive a bus, i.e , extend his right leg horizontally." SOUTHERN TOURS, INC.365fromthe passengeror any regulatory agency hadfollowed or was anticipated, and, as the Trial Ex-aminer observed, "the incident of the challengereally changed nothing." Although this incident wasreported by Hutchens on the day it occurred, it ap-parently was not considered a matter of importanceuntil shortly after the Union made its bargaining de-mand, when the Respondent suddenly began to actwith a sense of urgency as if a crisis had developed.But we think it apparent from the Respondent'sother conduct that the real crisis as the Respondentenvisioned it was rooted in the strength of union or-ganization as reflectedby thebargaining demand.Considering Hutchens' leadership in the Union'sorganizational effort,we are unable to isolateRespondent's action with respect to Hutchens fromits almost simultaneous launching of a campaign todefeat the Union by other unfair labor practices,nor can we lightly pass off the concurrence ofRespondent's actions as mere coincidence. R'ther,we are persuaded from all the circumstances thatthe Respondent was also impelled by discrimina-tory considerations in requiring Hutchens to submitto a medical examination at the time,and that itdid so in the hope, if not the expectation, of anadverse report that might provide a colorable basisfor discharge.Our conviction that the Respondent's referral ofHutchens to Dr. Clegg, as well as its ensuingcomplete termination of his employment, was un-lawfullymotivated is reinforced by the Respond-ent's failure to hold to its promise to Hutchens,when it sought his consent to the medical examina-tion,that it would assure him a job with the Re-spondent in Clearwater regardless of the outcomeof the examination.The inference in the dissentthat the Respondent offered Hutchens other jobs isnot supported by the credited evidence,6 and is con-trary to the finding of the Trial Examiner. The credit-ed testimony shows that the Respondent neverspecifically offered Hutchens any other job, and atthe final discharge interview informed him that ithad no place for him either in Clearwater or St.Petersburg.It is true that earlier,in response to in-quiries by Shouppe, Hutchens had conceded that hedid not have enough mechanical ability to work as abus mechanic and would not be interested in themenial job of washing and maintaining buses whichcarried a rate of $1.25 an hour as compared to thebusdrivers' hourly rate of $2. But when Shouppemade these inquiries he must have known thatHutchens did not possess a bus mechanic's skills,and, as Shouppe's own testimony reveals, Shouppehimself anticipated that Hutchens would not wanta bus washing job. These, then, can scarcely becharacterized as good-faith job offers. We consideritsignificant,moreover, that at the same time asShouppe made the foregoing inquiries, he alsoasked Hutchens whether he thought he could workin the freight room, and when Hutchens replied thathe could, Shouppe quickly stated that he had noopeningsin that position.The foregoing circumstances provide in our viewfirm support for the concluding inference we draw,that Respondent's course of action with respect toHutchens, as well as its final and total terminationof his employment, was prompted by unlawfullydiscriminatory considerations and was thereforeviolative of Section 8(a)(3) and (1).5.The Trial Examiner concluded that theRespondent -dischargedHitchcock and Barfield,and suspended Walters and Brogan for 5 and 10days respectively, in order to discourage unionmembership and activity, in violation of Section8(a)(3) and (1) of the Act. In so concluding, theTrialExaminer found that Hitchcock, Barfield,Brogan,and Walters were "outstandingunion sup-porters" and that there was no question that"Shouppe was perfectly well aware of their unionactivities." The only evidence as to the union activi-ties of these four individuals shows, however, thateach signed a card and that three of them,Brogan,Walters, and Barfield, attended the unionmeetingon June 20 in St. Petersburg.' Furthermore, the al-leged discrimination in regard to all four of these in-dividuals took place after the Union had won theBoard election held on July 7, 1966.8 In addition,the record shows that Shouppe, as the new ownerofGulf Coast, was making many personnelchanges, including discharges and suspensions, onthe samegrounds asthose asserted for the actionshere inissue.Therefore, and for the further con-siderations set forth below, we are unable to agreewith the Trial Examiner that the reasons assertedby the Respondent for its actions in this regard werepretexts.(a)Hitchcock:On July 13, Shouppe and hisson rode on Hitchcock's bus to Clearwater to pickup a car they had left there. During the trip, theykept a record of the number ofpassengersgettingon and off the bus.9 Although Shouppe did not nor-mally do this, he employed "checkers" to ride buses6The Trial Examiner,as is apparent from his Decision,creditedHutchens'testimony over that of Shouppe.Elsewhere in his Decision hefound Shouppe"wholly unworthy of credit"and one"whose testimonymust be rejected except where it is consistent with the testimony of theGeneralCounsel's witnesses."We find nobasis in the recordfor disturb-ing the Trial Examiner'scredibilityappraisals.Standard Dry WallProducts,Inc., 91 N LRB 544, enfd.188 F.2d362 (C.A. 3).'Although theTrial Examiner states that this meeting was attended byfourGulfCoast employees,Walters,Hutchens,Brogan,and oneunidentified individual,and only one SouthernToursemployee,Barfield,it is clear from the record, as Brogan testified,that there were in fact moredrivers there,including "quite a few"Southern Tours drivers.8SeeThe Great Atlantic& Pacific Tea Company,Inc., 144 NLRB1571, 1573.8The Trial Examiner credited Hitchcock's testimony that"he couldsee all of the passengers through his mirror," and that he "did not seeeither Shouppe or his son taking any notes " In our opinion it is unlikelythat Hitchcock would be able to notice through his rearview mirror as hewas driving whether Shouppe was taking notes,and we find,therefore,that this testimony does not establish that Shouppe did not take notes. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of observing whether busdriverswere properly performing their jobs. Upon arrivalatClearwater,Shouppe examined Hitchock's"check-in sheet" and found that the entries did notcoincide with Shouppe's own records. In a discus-sion with Hitchcock about the matter, it developedthatHitchcock was at least 25 cents short withrespect to his cash fares and, as Hitchcock ad-mitted, about $9 to $11 short in his "bank," whichis a fund of $20 given to each driver for the purposeof making change and which the driver is requiredto have on his person at all times. Hitchcock ad-mitted that his "bank" was short and that this wasa violation of company policy. 10Shouppe had previously discharged drivers fordiscrepancies in their reports and failure to have thefullamount of their "bank" on their persons.AlthoughreluctanttodischargeHitchcock,Shouppe told him that he would have to let him go,but would sleep on it that night and let Hitchcockknow the next day. The next day Shouppe toldHitchcock that he had no alternative but to releasehim as many of the other drivers knew ofHitchcock's shortages and such discipline wasnecessary to maintain control of the newly acquiredbusiness. Under all the circumstances, including thefact that Hitchcock, who engaged in no union ac-tivity other than signing a card, thereafter signed theantiunion petition, we find that the General Counselhas not established by a preponderance of theevidence that Hitchcock was discharged for dis-criminatory reasons.(b)Barfield:The Respondent claims that Bar-field was terminated on August 11, 1966, for failingto report an accident from the scene and for having,within 6 months, two "chargeable" accidents,which are accidents for which the Respondent hasto pay damage claims. Barfield's first chargeable ac-cident, in March 1966, required the Respondent topay a damage claim in the amount of $126. On Au-gust 10, Barfield had his second accident, strikingthe rear of an automobile while he was making aright-hand turn. The Respondent at this time paida claim of $56.37 for damage to the automobile, and$68 in repairs on the bus.Shouppe testified without contradiction that hehad discharged four other drivers for having twochargeable accidents. The Trial Examiner, how-ever, accorded no weight to this testimony asShouppe "did not produce any supporting records."He credited all of Barfield's testimony, includingtestimony that Barfield "had never heard of the10Although the Respondent contended that one of the reasons for itsdischarge of Hitchcock was his failure to produce his "bank" andHitchcock admitted that a large part of his "bank" had "disappeared," the.Tnal Examiner's Decision makes no reference to the "bank" shortageiiThe TrialExaminer contrasts Shouppe's treatment of Barfield withthe treatment of Fountain,who, the TrialExaminer found,"was finallydischarged as a bus driver because of his many accidents...."However,the record shows that Fountain had had only three accidents, over a 3-year perioddischarge of any bus driver merely because he hadhad two accidents." The record shows, however,that Barfield contradicted this assertion at anotherpoint in his testimony when he admitted that he didknow of drivers who had been discharged becauseof accidents, and, in fact, named Fountain. t 1Barfield also named Budda, a two-accident dischar-gee named by Shouppe. Budda was terminated onJuly 20, and Delaney, another employee named byShouppe,was terminated on August 31, bothwithin a month of Barfield's discharge and both, ac-cording to Shouppe's undisputed testimony, forhaving two chargeable accidents.In addition, the Respondent contends that Bar-field violated a mandatory company rule by not re-porting the second accident until he returned to theterminal at 5 p.m., more than 3 hours after the ac-cident, which occurred around 1:30 p.m. Barfieldclaimed that he was not aware of such a rule atSouthern Tours as he had received no such instruc-tion while employed there. He admitted, however,that he had knowledge of the procedure for makingaccident reports from the scene through his priorexperience as a driver for almost 16 years withanother company which did require its drivers to re-port accidents from the scene. Shouppe testifiedwithout contradiction that he had discharged fourother drivers for delays in reporting accidents.Under all the relevant circumstances, and in thelight of Barfield's limited union activity'12 we arenot convinced that a preponderance of the evidenceshows that Barfield was discharged for discrimina-tory reasons rather than for the reasons asserted bythe Respondent.(c)Brogan:The Respondent contends that itsuspended Brogan for 10 days on July 30, 1966, forfailing to stop at the Seminole bus station. There isno dispute with regard to the facts leading up toBrogan's suspension.On the previous June 15,Shouppe had told the drivers that it would be un-necessary for them to stop at the Seminole stationgoing south, unless there were passengers or freightwaiting, "until further notice." However, when theRespondent received complaints about drivers fail-ing to stop at designated stations, a notice, datedJuly 28, was posted on the drivers' bulletin boardstating that "drivers must stop at all designated busstops, whether passenger or express." This noticewas signed by the drivers, including Brogan. Yet,on July 30, 2 days after the notice was posted,Brogan admittedly failed to stop at the Seminolestation, leaving a passenger waiting at the stop.11Although the Trial Examiner'sDecision points out that Shouppe had,in a conversation with Barfield,referred to Barfield as one of the "instiga-tors" of the Union,as he also points out, Barfield disputed this charac-terization of him by Shouppe In any event, the record shows that Bar-field's only participation in union activities had been to sign a card and at-tend one meeting SOUTHERN TOURS, INC.After both the commissioned agent at the Seminolestation and the passenger left there complained totheRespondent, it was decided that a 10-daydisciplinary suspension was in order. On the entirerecord, we are not convinced that the Respondent'sassigned reason for suspending Brogan was a pre-text to cover up a discriminatory suspension.(d)Walters:The Respondent contends that itssuspension of Walters for 5 days was caused by hisfailing to stop at the Safety Harbor station on Au-gust 25, 1966, thus leaving an item of freight therewhich he was supposed to pick up and deliver. Wal-ters testified that he not only stopped at the station,but that he discharged a passenger, remained at thestop for approximately a minute, and did not leaveuntilGibson, owner of the store which serves as thedesignated bus stop in the community, waved himon. Gibson, on the other hand, testified that he sawWalters' bus; that he waved for the bus to stop; thatwhen he saw that it was not stopping, he grabbedthe package and ran out the door to give Walters thepackage; but that the bus had already acceleratedand he was unable to signal Walters to stop. Gibsonemphatically denied that the bus stopped and thatany passenger was discharged. Gibson, who wastrying to build up the freight service at hisdesignated stop, promptly telephoned the Respond-ent and reported that Walters failed to stop, andthat Gibson had freight to be picked up. A repre-sentative from the Respondent's Clearwater officethen made a special trip to Safety Harbor so thatthe freight could be delivered within a reasonabletime.The Trial Examiner discredited Gibson on theground that Gibson demonstrated a "singularlypoor memory" as he could not remember how manycustomers he had in his store at the time of Walters'arrival,whether his wife was inside or outside thestore, or whether Walters had blown his horn as heapproached the store; and on the further groundthatGibson contradicted himself by first statingthatWalters did not stop, and later saying Waltershad made a "rolling stop" and pulled to the curb-side, which the Trial Examiner found hardly possi-ble "if he were not making a complete stop." As tothe first ground, the record shows that Gibsonmerely stated that he was not certain about thedetails in question. As to the second, the words"rolling stop" appear in the record only in aquestion put by the Trial Examiner, evidently to in-dicate "going very slowly" rather than stopping.There is nothing in the record to indicate that Wal-ters could not have pulled his bus to the curbsidewithout making a complete stop. We conclude thatthe record shows that the Trial Examiner's findings,to the effect that Gibson's testimony should be dis-credited, are erroneous.1313Asthe Trial Examiner discredited Gibson largely upon an objectiveanalysis of his testimony,and not exclusively on his demeanor as a wit-ness,and as we do not agree,as indicated above, with his conclusions in367We find, therefore, upon the entire record, includ-ing the fact that Walters' only union activity, signinga card and attending a union meeting, took placemore than 2 months before his suspension, that theGeneral Counsel has not established that Walters'5-day suspension was discriminatorily motivated.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Orderof the TrialExaminer and hereby or-ders that the Respondent,Southern Tours, Inc.,and Gulf CoastMotor Lines, Inc., St.Petersburgand Clearwater,Florida,its officers,agents, succes-sors, and assigns,shall take the action set forth intheTrialExaminer'sRecommended Order, asherein modified:1.Delete paragraphs 1(b) and 2(b), and reletterthe succeeding paragraphs accordingly.2.Substitute for paragraph 1(i), to be reletteredparagraph 1(h), the following:"(h)Discharging or otherwise discriminatingagainst any employees because of his membershipinor his activities on behalf of AmalgamatedTransit UnionLocalDivision 1326, AmalgamatedTransit Union, AFL-CIO,or any other labor or-ganization."3.Substitute for paragraph 2(a) the following:"(a)Offer to WayneHutchens immediate andfullreinstatement to his former or substantiallyequivalent position of employment, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of pay he mayhave suffered by reason of the Respondent's dis-crimination against him,in the manner set forth inthe sectionof the TrialExaminer'sDecision enti-tled "TheRemedy."4.Delete from paragraph 2(e) that part thereofwhich reads "on forms furnished"and substitutetherefor"on forms provided...."5.Delete the second and eleventh indentedparagraphs of the notice to the Trial Examiner'sDecision,and substitute for the eighth and tenth in-dented paragraphs the following:WE WILLNOT discharge or otherwise dis-criminate against any employee because of hismembership in or his activities on behalf ofAmalgamated Transit Union Local Division1326,AmalgamatedTransitUnion,AFL-CIO,or any other labor organization.WE WILL offer to Wayne Hutchens im-mediate and full reinstatement to his former orsubstantially equivalent position of employ-ment,without prejudice to his seniority orregard to Gibson's testimony, we are impelled to substitute our credibilityfindings for those of the Trial ExaminerBriggsIGA Foodhner,146NLRB 443, 445 368DECISIONSOF NATIONALLABOR RELATIONS BOARDother rights and privileges, and make himwhole for any loss of pay he may have sufferedby reason of our discrimination against him.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions of the Act not found herein.MEMBER ZAGORIA,dissenting in part:I agree with the findings that the Respondent vio-lated Section 8(a)(1) and (5) of the Act, and with thedismissal of the allegations that the Respondentpromoted the antiunion petition in violation of Sec-tion 8(a)(1), and that it discharged Hitchcock andBarfield and suspendedWalters and Brogan inviolation of Section 8(a)(3). I would also dismiss theallegation that Hutchens' discharge was violative ofSection 8(a)(3).The events leading up to his discharge beganwhenHutchensobservedapassenger,notidentified in the record, noting the number of hisbus.When Hutchens asked for the reason, the pas-senger replied that he had noticed Hutchens walkedwith a limp, and asked to see Hutchens' ICC cer-tificate.Hutchens showed it to him, and the pas-senger completed his trip on Hutchens' bus.Hutchens told his supervisor about the incident thefollowing day, and the supervisor related the storytoShouppe on May 5. That morning, whenHutchens arrived at work, Shouppe discussed thematter with him in the light of the Respondent's lia-bility if Hutchens were involved in an accident, andHutchens agreed with Shouppe that under the cir-cumstances he should have another certification ex-amination. That afternoon Dr. Clegg14 examinedHutchens, applying the tests required by ICC regu-lations to determine whether a driver meets theminimum qualification for certification as a bus-driver.Dr.Clegg found that Hutchens had anabsence of a knee jerk in his right leg, and a limita-tion of motion in his lower limbs. As the ICC regu-lations specifically require that such defects be ex-amined carefully to determine whether they wouldbe "likely to interfere with safe driving," Dr. Cleggrequested that Hutchens come back for furtherevaluationonMay 9. On this second visit,Hutchens was examined by Dr. Clegg's physicaltherapist.As a result of these tests, Dr. Clegg con-cluded that Hutchens had "complete paralysis,atrophy of the quadricepts," [sic] the muscleswhich function when one tries to extend his leg, andthat this would affect Hutchens' ability to drivesafely because of the resulting "inability to properlytake the foot off the accelerator and put it on thebrake, and then return it." On May 10, Dr. Cleggtelephoned Shouppe and told him that he could notcertifyHutchens as qualified to drive a commoncarrier bus.The next day Shouppe called Hutchens to his of-fice, advised him of the doctor's report, and, ac-cording to Hutchens' testimony, stated that "I hadbeen disqualified as a driver due to the fact that Icouldn't pass the physical." Hutchens did notprotest this statement as to the result of Dr. Clegg'sreport.While he had previously passed examina-tions given by other doctors, he admitted, in addi-tion to testifying as noted in footnote 5 of themajority opinion, that no other doctor had ex-amined the condition of his right leg for the effect ithad on his ability to drive a bus.15 During this con-versation, Shouppe agreed to give Hutchens his 2weeks' vacation pay plus a full week's pay for thecurrent week although Hutchens had worked onlypart of the week. Shouppe and Hutchens alsodiscussed jobs that might be available for Hutchensas a mechanic or maintenance man in Clearwater,where Shouppe had only 13 employees includingthe drivers, and other jobs in St. Petersburg whereShouppe had a larger operation. Hutchens, how-ever, testified that he told Shouppe he did not feelqualified to work as a mechanic, was not interestedinmaintenance work, and would not work in St.Petersburg because of the driving distance; StPetersburg is about 14 miles from Clearwater.Hutchens did suggest that he was willing to be adispatcher, but Shouppe replied that the driversdispatched themselves. Shouppe and Hutchensfinally agreed to discuss the matter further at a laterdate.Shouppe was out of town for a few daysthereafter.When he and Hutchens met again onMay 23, he told Hutchens he had no job openings.It seems apparent, in the light of the May 1 1 con-versation, that Shouppe was explaining that no job,such as Hutchens had indicated a willingness to ac-cept, was available. At this time, Hutchens was ter-minated and given 2 weeks' terminal pay.The facts, in sum, show that it was Hutchens whoapproached the passenger and initiated the conver-sationwhich gave rise to the question aboutHutchens' driving ability because of his limp.Furthermore, it was Hutchens who reported the in-cident to his supervisor.When the matter wasbrought to his attention, Shouppe discussed it withHutchens, who, admittedly aware that as a bus-driver for a common carrier he was required to meetthe physical standards established by ICC regula-tions, agreed to another examination. AlthoughHutchens had driven a bus for many years, this wasthe first time that the Respondent, as the new ownerof the Gulf Coast operation, had Hutchens ex-" Dr Clegg isa member of the AmericanAssociation of AutomotiveMedicine, is assistant medicaldirector atSebring Automotive RaceCourse, andhas performedICC certificationexaminationsfor SouthernGreyhoundLine,Inc , as well as for Shouppe's SouthernTours operation11Themajonty opinion refers to the fact that Swickheimer, theSouthern Tours terminal manager,who also walked with a limp, drove abus occasionally It is clear from the record, however,that not everydriver who limps is disqualified under ICC regulations,but only one foundby an examining doctor to have a leg defect that affects his ability to drivesafely. SOUTHERN TOURS, INC.369amined. Dr. Clegg, a physician of unquestionedauthority in this field, found Hutchens not qualified"to continue operating a public motor carrier." TheRespondent and Hutchens discussed other jobswhich might be available, but there was no jobavailable which suited Hutchens.Iam aware that Hutchens was an active unionadherent. Nevertheless, after reviewing the entirerecord, I am not convinced that a preponderance ofthe evidence shows that he was discharged becauseof his union activity rather than because of Dr.Clegg's report that Hutchens did not meet ICCrequirements.During the past year, Southern Tours purchased andreceived directly from points outside the State of Florida,goods and materials valued in excess of $30,000.During the past year, Southern Tours and Gulf Coast,in the course and conduct of their business operations,have had a gross revenue in excess of $500,000.IITHE LABOR ORGANIZATION INVOLVEDAmalgamated Transit Union,LocalDivision 1326,Amalgamated Transit Union,AFL-CIO,isa labor or-ganizationwhich has organized employees of theRespondent.III.THE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: This case washeard by me at Tampa, Florida, on November 16, 17, 18,and 19, 1966, upon charges filed by the Union against theRespondent' and a complaint issued by the RegionalDirector on October 10, 1966, in which it was allegedthat the Respondent had committed violations of Section8(a)(1), (3), and (5) of the Act.Counsel for the General Counsel and for the Respond-ent waived oral argument at the hearing but subsequentto the hearing counsel for the Respondent filed a briefwith the Trial Examiner.Upon the record so made, and, in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing findings of fact:1.THE RESPONDENTSSouthernTours, Inc. (hereinafter referred to asSouthern Tours), is a Florida corporation, which hasmaintained its principal office and place of business in St.Petersburg, Florida, and which has been engaged in theoperation of intrastate transit and sightseeing buses.Gulf Coast Motor Lines, Inc. (hereinafter referred toas Gulf Coast), is a Florida corporation, which has main-tained its principal office and place of business in Clear-water, Florida, and which has engaged in the operation ofintrastate transit bus service. Gulf Coast is also licensedby the ICC, however, to operate charter buses in 48States of the United States.Since on or about January 1, 1966, Southern Tours andGulf Coast have been affiliated businesses with commonofficers, ownership, and directors and with a commonlabor relations policy, and the two companies have beenoperated as a single-integrated enterprise by Byron C.Shouppe, Sr.,2 who, since the date above mentioned, hasheld a majority of the stock in each of the corporations,and has served as president of each of them. I find thatSouthern Tours and Gulf Coast constitute a single em-ployer for the purposes of the Act.' In Case 12-CA-3526-2, the original charge wasfiled on May 23,1966, and the amended charge was filed on June17, 1966 In Case12-CA-3599, theoriginal charge was filed on August 10, 1966, theamended charge onAugust 22,1966, the second amended charge on Au-gust 26, 1966, and the third amended charge onOctober 7, 19662ByronC. Shouppe,Sr , has a son,ByronC Shouppe,Jr, who is alsoA. Acts of Interference,Restraint, and CoercionAs the end of 1965 was drawing to a close, Shouppewas the owner of Southern Tours only. This bus companyhad been in existence since the early 1920's but it had notbeen purchased by Shouppe's father until 1957. When hisfather died on December 14, 1960, Shouppe inherited thebusiness and became its president. In the last week of1965, however, Shouppe acquired the stock of GulfCoast and became the owner also of this second bus com-pany. But these two bus companies did not represent thetotal extent of Shouppe's interests. He also owned theYellow Cab Company in St. Petersburg, and this owner-shipwas to have some bearing on the events in thepresent proceeding, for the Yellow Cab operation wasrun from the same office and terminal as SouthernTours.3In addition to Shouppe himself, who appears to havebeen in active charge of the business, the supervisoryhierarchy at the time of the acquisition of Gulf Coast in-cluded one Harold Chick, who was terminal manager.But Chick was displaced from this post as of May 1,1966, and Byron C. Shouppe, Jr., the son of Shouppe,became terminal manager of Gulf Coast. So far asSouthern Tours is concerned, its terminal manager hasbeen at all material times one Wendell Swickheimer. TheYellow Cab operation has been supervised by one PhillipWegman but during the period prior to December 1965when Yellow Cab shared the Southern Tours terminal, healso had a great deal to do with the operation of SouthernTours. This continued to be the case until Wegman quitin June 1966, for the evidence shows that until his depar-tureWegman acted as Swickheimer's Sunday relief andtook charge of Southern Tours operations at other timeswhen Swickheimer was not available.In purchasing Gulf Coast, Shouppe also seems to haveacquired an unresolved labor problem. The Teamstershad just made an attempt to organize the Gulf Coast bus-drivers but had not been successful. Having surmountedthis "labor trouble," as Shouppe called it, he realized thathe would have to do something to increase the wages ofhis Southern Tours busdrivers. He was paying his GulfCoast busdrivers at the rate of $2 an hour but the startingrate of the Southern Tours busdrivers was only $1.25 aninvolved in the present caseWhen reference is made hereinafter toShouppe alone, it should be understood as referring to Byron C Shouppe,SrExcept for a period from December 1965 to March 1966 when theYellow Cab headquarters was moved to 333 Second Avenue South andSouthern Tours temporarily shared itsterminalwith Greyhound. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour, and even the older Southern Tours busdrivers weregetting no more than $1.50 an hour. In January 1966,Shouppe attempted to remedy to some extent the dispari-ty in the wage rates of his two sets of employees. He in-stituted what he described as a "general" increase in thewage rates of the Southern Tours busdrivers but actuallyhe did no more than make minor adjustments in the wagerates of a few of them. Since he increased the hourly ratesof his two oldest busdrivers who had more than 15 yearsof service-their names were Moss and Fountain-to$1.50 an hour, any increases given to his other SouthernTours drivers must have been less. That $1.50 an hourwas regarded as high by the Southern Tours busdrivers isclearly indicated by an incident that occurred in April1966.A rumor was circulating at this time among theSouthern Tours busdrivers that Shouppe had hired a newbusdriverforSouthernTourswhose name wasFredericks at the rate of $1.50 an hour. Since this wasmore than most of the Southern Tours busdrivers werereceiving, despite their greater years of service, three ofthem-their names were Giles, Dowd, and Budda-wentto Shouppe and asked him whether the rumor aboutFrederickswas true. Shouppe assured them that therumor was false, and that he hoped to do somethingtowards equalizing the pay of the Gulf Coast andSouthern Tours drivers. But actually he had done nothingfurther toward accomplishing this objective up to the timethat the campaign of Local 1326 of the Amalgamated hadbeen launched. Most of the Southern Tours busdriversmust have been receiving at this time less than $1.50 anhour.4The union organizing campaign of Local 1326 had beenlaunched early in March 1966 by Wayne Hutchens whohad been a Gulf Coast busdriver for approximately 9years. It could aptly be described as a one-man organizingcampaign. It was Hutchens who took the initiative in con-tactingErnest Collette and another representative ofLocal 1326 whose name is Dan Marooney. He obtainedfrom these union representatives some 13 or 14 unionauthorization cards. Hutchens himself signed one of themon March 12, 1966, and passed the others out to variousClearwater busdrivers, to some of whom he gave self-ad-dressed envelopes, so that they could mail them in to theUnion's office in Jacksonville, Florida. He also gaveseven or eight of the cards to other busdrivers who gotthem signed up. Subsequently, he obtained 15 to 18 moreauthorization cards, and obtained signatures to some ofthem at the Clearwater bus terminal and at the DerbyLane Dog Track in St. Petersburg. Hutchens' most nota-ble accomplishment was perhaps to sign up Harold Chickon May 1, 1966, the date on which the latter ceased to beterminal manager.On May 3, 1966, Collette dispatched a telegram toShouppe, in which he claimed to represent a majority ofhis bus employees, and requested a meeting for the pur-pose of collective bargaining. When this was refused, theUnion filed a petition for an election on May 5, and afterthe necessary proceedings had been had a Direction ofElection issued and the election was held on July 7, 1966.The Union prevailed in the election by a vote of 25 to 19,and on July 15, 1966, the Regional Director certified theUnion as the bargaining representative of all employeesofGulf Coast and Southern Tours, including ticketagents, freight employees, drivers, mechanics, bodymen,cleaners, washboys, and servicemen, who were employedeither at St. Petersburg or Clearwater, but excluding of-ficeclericalemployees, guards, and supervisors asdefined in the Act.In both the preelection period, and in the period follow-ing the certification of the Union, Shouppe engaged in un-fair labor practices which were not only flagrant but alsowillful.These consisted of repeated violations of Section8(a)(1) and (3) of the Act and of violation of Section8(a)(5) of the Act. So far as the violations of Section8(a)(1) of the Act are concerned, the acts forming thebasis of the violations are not even denied. There were in-volved in these violations not only Shouppe himself buthisson,ByronC.Shouppe, Jr., andWendellSwickheimer, the terminal manager at St. Petersburg.Shouppe's son and Swickheimer were not even called aswitnesses to deny the words and actions attributed tothem by the General Counsel's witnesses, and, whileShouppe was called as a witness, counsel for the Re-spondent did not put any questions to him about hisnumerous acts of interference, restraint, and coercion,except those relating to the discriminatory discharges orsuspensions with which he was charged. Thus, exceptas to these discriminations in tenure of employment, thewhole case against the Respondent stands undenied.Even these denials cannot be accepted, however, sinceShouppe was shown to be a witness wholly unworthy ofcredit.His testimony must be rejected except when itisconsistent with the testimony of the General Coun-sel'switnesses.As is so frequently the case, when employers arequestioned concerning their knowledge of union activity,Shouppe maintained that it was not until he had receivedCollette's telegram of May 3 that he learned that theUnion was seeking to organize his busdrivers. In fact, theprobability is very strong that he knew almost immediate-lywhat was afoot, since Hutchens' soliciting activitieswere conducted in the bus terminals. In any event, it ispositively established that he knew toward the end ofApril that the Union was attempting to organize his bus-drivers.He then had a conversation with ClaudeHitchcock, one of the Gulf Coast busdrivers, in thedrivers' room at the Clearwater terminal, in which hesought to pump the latter about the activities of theUnion. Shouppe asked Hitchcock who was behind theunion drive, and intimated that he would like "to get thisthing squashed." Hitchcock was naturally reluctant toreveal who-to use Shouppe's own words-"was causingall this trouble" but he did finally remark that it must beWayne Hutchens who was responsible for it. It is ap-parent from Hitchcock's testimony that in revealingHutchens' name, he believed that he was not imparting toShouppe any information which he did not already have.5The first organized and overt effort made by Shouppeto stop the union drive occurred, after due preparations,in the early hours of May 9, which was a Monday, and itconsisted of a meeting with Southern Tours busdrivers atthe St. Petersburg terminal. It is evident that Shouppewished to disguise this meeting as a spontaneous effortsponsored by two of the busdrivers, who were opposed tothe Union, and whose names were Larry Grunewald andVic Fountain.6 It is apparent, however, that if Grunewald"Of the three Southern Tours busdrivers who testified at the hearing,Giles was paid at the rate of $1 25 an hour, Dowd at the rate of $1 35 anhour, and Barfield also at the rate of $1 35 an hour5Thus, in testifying about this interview, Hitchcock mused of course,I think at that time, Mr Shouppe knew the whole situation, I don't know."6Fountain is Shouppe's oldest busdriver, havingbeen in hisservice forat least 25 years SOUTHERN TOURS. INC.and Fountain did indeed originate the idea of holding thismeeting, it had Shouppe's full support, for it was held inhis own office at the St. Petersburg terminal, and his su-pervisors assisted the ostensible sponsors in making thearrangements for the meeting.7 The meeting, which beganat 7.30 a.m., so that it could be concluded before thedrivers present had to leave on their scheduled runs," andwhich lasted not more than 45 minutes, was opened byGrunewald, who stated his opposition to the Union. Gru-newald soon had to leave the meeting, however, to beginhis scheduled run, and Fountain then took over and madesome remarks about the Union in the course of which heasked the drivers to vote against it in the election. Themeeting was then addressed by Shouppe, who waspresentwith his son, Byron C. Shouppe, Jr., andSwickheimer. In substance, what Shouppe told theSouthern Tours drivers was that he had been working onpay raises for them, which he was not going to reveal tothem but that he had decided, despite the advice of hislawyers, to tell them about these pay raises now, althoughhe could do nothing about putting them into effect untilthe union business was squelched He then proceeded tooutline the nature of the pay raises which he had in mind-new drivers would be started at $1.35 rather than $1.25an hour, and would get $1.50 an hour after 30 days, andthereafter there would be increases of 10 cents an hourper year until a maximum of $2 an hour was reached.Shouppe's revelations of his intentions aroused an enthu-siastic response among the drivers at the meeting whobegan to bombard Shouppe with questions as to how thenew pay schedule would affect themA meeting similar to the morning meeting on May 9was held for the nighttime drivers that same day, andwhile there is no detailed testimony concerning whatShouppe said at this nighttime meeting, he admitted thatbasically he made the same remarks as at the morningmeeting. There is also some evidence that Shouppe men-tioned at the morning meeting a new insurance plan anda new sick leave policy which was posted on the terminalbulletin board the following day. But this evidence is ex-tremely vague and confused. The insurance plan and thesick leave policy may have been one and the same, and inany event the change in the sick leave policy may haveoccurred prior to the appearance of the Union on thescene, and the notice concerning it may have been postedon the bulletin board a considerable time before the meet-ing of May 9. There is no basis, therefore, for finding anyviolation, so far as these matters are concerned.Shouppe also sought to reinforce what he had said atthe May 9 meetings in a series of conversations which hehad with Robert C. Giles, one of the Southern Tours bus-drivers who quit his job toward the end of May 1966. OnMay 11, as Giles came to check in on a run, Shouppecalled him into his office, and asked him what the driversthought of his wage proposal. Giles told Shouppe that thedrivers thought his wage proposal was very good, and thelatter explained that he could do nothing until after theunion petition had been withdrawn, and urged Giles totalk to the other drivers. Shouppe made the same sug-'Thus, Robert C Giles, one of the busdnvers, who was present at themeeting,testified that he was asked to attend it by Philip Wegman, whowas Swickheimer's Sunday relief, and Carlton C Barfield, another one ofthe busdnvers who was present at the meeting,testified that Swickheimerhimself told him about the meeting on Saturday, May 7e In addition to Grunewald,Fountain,Giles, and Barfield,two otherdrivers,whose names are Robert C Dowd and Nolan Burgess, werepresent at the meeting371gestion to Giles some days later when he drove up in hiscar to the Gray Line bus station at 100 Central Avenuein St Petersburg Shouppe kept making the same sug-gestion to Giles in at least two subsequent encounters.Shouppe's next step in his campaign against the Unionassumed the familiar form of promoting and supporting apetition to withdraw the petition for an election which hadbeen filed by the Union with the Board It is Shouppe'sposition that this antipetition, which is dated at St Peters-burg on May 18, 1966, was wholly the inspiration of oneof the busdrivers, Walter Bouvier, and that neither he norany of his supervisors had anything to do with it. Shouppewouldconcedenomore than-and thismostgrudgingly-that on some date unknown he becameaware of the existence of the antipetition The evidenceshows, however, that if Bouvier actually originated theantipetrtion,' Shouppe and his supervisors became awareof it almost immediately, and, far from interfering with hisactivities, gave him their complete and wholehearted sup-port Bouvier obtained signatures of the busdrivers to theantipetition in both the St. Petersburg and Clearwater ter-minals, and made a great show of pretending thatShouppe knew nothing about the antipetition, which wasentirely his own idea, and that the latter would indeed firehim if he found out that he was away from his own ter-minal Bouvier even told Richard Brogan, one of the GulfCoast busdrivers, whom he was soliciting to sign the an-tipetition on May 21, that if the Union came in he, Bouvi-er,would be the first to go. In fact, Bouvier had had nodifficulty in getting someone to relieve him on this occa-sion, so that he could bring the petition over to Clear-water.When he told Barfield, in soliciting the latter tosign the antipetition, that if he signed it, they would gettheir pay raises, it must be assumed that Bouvier knewwhat he was talking about. The fiction of Shouppe'sneutrality, so far as the antipetition is concerned, wasfinally exploded by Wegman who testified that once onthe intercom he heard Bouvier tell Swickheimer who hadand who had not signed the antipetition. Wegman alsotestified that on another occasion he discussed Barfieldwith Swickheimer as the instigator of the Union becauseBarfield would not sign the antipetition. Wegman offeredto go along with Barfield on one of his sightseeing trips, inorder to find out why the latter would not sign the peti-tion.When Swickheimer consulted Shouppe about this,the latter vetoed the idea, however. Ultimately, Bouviersucceeded in inducing Barfield to sign the anti petition. 11A few days after Brogan had been solicited by Bouvierto sign the antipetition Shouppe called Brogan into his of-fice while the latter was having his lunch break. Shouppetold Brogan that he would like to talk to him for a fewminutes but the ensuing conversation, at which Shouppe,Jr ,was also present, lasted more than a half hour.Shouppe asked Brogan to tell him about the union activi-ties that were going on but Brogan pointed out that he hadbeen on vacation for 2 weeks, and that he could give him,therefore, only what would be hearsay. Shouppe thenasked Brogan if he had heard of any gripes among thebusdrivers, and Brogan then proceeded to unburden him-0 It was not possible to explore thisinteresting questionbecause Bouvi-er was never produced by the Respondent as a witness10Bouvier obtained,in all, 38 signaturesto the antipetitionAs therewere only 52 employeesin the bargaining unit, and theUnion won theelection by a vote of 25 to 19, itis evidentthat many of the employeessigned the antipetitiononly to play safe Another one of theprounion em-nloyees whosigned theantipetition was Claude Hitchcock310-541 0 - 70 - 25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDself about these gripes, including his own. He complained}hat Shouppe had taken away their sick pay, that he waspaying the busdrivers to the racetrack for only 4 hours,although they were actually occupied for 6 to 8 hours, andthat on occasion he himself had been compelled to drivefaulty equipment. Brogan also speculated that the up-surge of union activity could be attributable to these con-ditions.Before he left Shouppe remarked to Brogan:"You probably heard through other drivers in St. Peters-burg that I'm a regular louse, and you boys hereprobably got the same impression." This led Brogan to re-mark: "Well, one of your boys was over here the otherday with a petition for us to sign stating that we didn'twant the union and I refused to sign it." The rest of theconversation about the antipetition is best told inBrogan's own words, which were as follows:He asked me who it was and I said that it was WalterBouvier, and he looked at Byron for possibly a fewminutes or a few seconds and acted like he didn'tknow who it was, and then he says, "Oh, yes, I re-member who Bouvier is now, we do have an em-ployee by the name of Bouvier, don't we, Byron?"He asked Mr. Byron Shouppe, Jr., and Byron, Jr.says yes. Bouvier was one of the men who wasagainst Mr. Shouppe all the time and all of a suddenhe brings in a petition and that's why I couldn't un-derstand why he done this.On June 15, 1966, Shouppe held a meeting in his officeat the Clearwater bus terminal with the Gulf Coast em-ployees. This meeting was similar to the meeting of May9 with the Southern Tours busdrivers but there was somedifference in the arrangements The June 15 meeting atClearwater included two of the baggage room employees,and was an evening meeting which began about 8:15 p.m.and ended about 10 p.m On this occasion, Shouppe alsoappears to have made no effort to get any of the em-ployees to sponsor the meeting The testimony of two ofthe busdrivers who attended the meeting, James W. Wal-ters and Richard Brogan, shows that they were directlyapproached by either Shouppe or his son. In the morningof June 15, Shouppe told Walters about the meeting thatevening, and suggested that he come with his speakingcap on because he figured that Walters would have a lotto say. As for Brogan, June 15 happened to be his day off,but Shouppe's son called him at his home and invited himto attend that evening what he described as "a friendlydrivers' meeting "The accounts given by Walters and Brogan of whatShouppe said at the June 15 meeting are in close agree-ment. Shouppe opened the meeting with the statementthat he knew that the meeting would be regarded as illegalby the National Labor Relations Board but that he wouldhold it anyway. He went on to say that he wanted to layhis cards on the table, and the employees to lay theircards on the table and call a spade a spade; he operatedhis other companies, Southern Tours and Yellow Cabs"on a big family policy," and he wanted to operate GulfCoast "on a big family policy." Shouppe then outlined theplanswhich he was making for Gulf Coast-he wasplanning to acquire 10 new buses which a representativeof his had spotted in Washington, D.C., and to give theGulf Coast employees life insurance policies, like thosewhich were put into effect several years ago at SouthernTours and Yellow Cabs. Shouppe declared, however, be-11This account of what occurred at the June15meetingisbasedprimarily onthe testimonyof Walters The testimonyof Brogan showsthat Shouppe also discussedat the meeting and soughtto justify hisfore "he could do anything" that the union activitieswould have to cease; that the busdrivers had "started thisthing and could put a stop to it"; that all they had to dowas to notify the NLRB that they wanted to withdraw thecharges. Shouppe also asked the employees what theyknew about the Union, and who had started it. When noone answered, Shouppe turned to Walters and remarked:"Well, Walters, I know that you know something aboutthe union, you were seen having coffee with Ernie Col-lette?" To this, Walters replied that he would have coffeewith any of his friends if he had the time. Shouppe thenasked if Walters knew of a union meeting that was comingup on the following Monday, and Walters told Shouppethat he had heard about such a meeting. There then en-sued a discussion of "gripes and grievances." There wasa complaint that the busdrivers involved in the New PortRichey schedule had to drive 25 miles every morning intheir own cars to start the run, and there was also a com-plaint that there was a safety hazard involved in makinga stop at the Seminole bus station going south from Clear-water to St. Petersburg (because it was necessary to crossthe highway to the bus terminal). Shouppe immediatelyagreed that the New Port Richey run would originate inand finish in Clearwater (the change was put into effectthe following morning), and also that the busdrivers, untilfurther notice, need not make a full stop at the Seminolestation going south, it would be sufficient for them to slowup and determine whether any passengers were waitingto be picked up. The elimination of these grievances wasaccompanied, however, by a warning, which Shouppe is-sued, that if by going union the employees expected to get$3 or $3.50 an hour "to forget it" because he would beable to pay that much for only 3 or 4 months before hewent broke, and that they would also lose their charterwork because they would be in competition withGreyhound."The union meeting about which Shouppe asked Wal-ters during the June 15 meeting was actually held on thefollowing Monday, June 20, at the Toffenetti Hotel in St.Petersburg.There were four Gulf Coast employeespresent at this union meeting; i.e., Walters, Hutchens,Brogan, and one other whose identity is not established.But the only Southern Tours employee who was presentat this union meeting was Barfield. The Shouppe forcescontinued to show a lively interest in the union meeting ofJune 20.As Barfield came in to work on June 21, and walkedthrough the front door of the St. Petersburg terminal, heencountered Swickheimer, who asked him "how was themeeting last night." Barfield replied: "I don't know, Ididn't go." Swickheimer persisted, however. "Well, Iknow you went," he said, "because we rode, I rode byand saw your car parked besides the Toffenetti Hotel onSecond Street and First Avenue north between 10 and IIo'clock." Barfield then admitted that he had been at theunion meeting but claimed that he had gone only "to seewhat was going on," and that only about four people hadbeen there when he had arrived. Swickheimer then re-marked: "I know there was four drivers from Gulf CoastMotor Lines and you were the only one from SouthernTours." Barfield agreed that Swickheimer's informationwas correct.Brogan, too, was questioned about the union meetingof June 20 the day after it had been held but the interroga-discharges of the employees, who had claimed, apparently, that theirdischarges were discriminatory. SOUTHERN TOURS, INC.373tor was Shouppe, Jr., and the place of the interrogationwas outside the latter's office at the Clearwater bus ter-minal.Shouppe, Jr., also asked how the union meetinghad gone but the reply that he received from Brogan wasthat it had been like any other union meeting, and thatquite a few of the Southern Tours busdrivers had beenthere, although he did not know them very well.Shouppe,Jr., then asked Brogan why he thought that they shouldhave a union,and invited Walters[sic] into his office todiscuss this question.In the ensuing conversation, as anexample of conditions which made a union necessary,Brogan related to Shouppe, Jr., how he had recently beencompelled to drive a bus which had a dead battery. WhenBrogan finally left Shouppe,Jr.'s office to prepare his busfor its run, the latter followed him out, got on the bus withhim, and asked Brogan if he thought that Gulf Coast wasbig enough to support a union.Brogan replied that he wasignorant of the financial status of the company,and thenShouppe, Jr., asked Brogan how he was going to vote inthe election.Brogan replied that he would not answer thatquestion because if he answered yes, his job would not beworth 2 cents, and if he answered no, Shouppe, Jr., wouldtell everybody to vote as Brogan would.Brogan added,however,that he would go along with whatever the otherbusdrivers wanted,so far as a union was concerned.Shouppe did not cease his interrogation of employeeseven after the union had won the election of July 7. Againhe singled out Barfield,whom he interrogated twice, thefirst time about a week after the election and the secondtime on August9.The firstinterrogation took place inShouppe's private office at the St. Petersburg terminal.Shouppe opened up with:"You seem to be a spokesmanfor this union,so I want to tell you about what I'm goingto do." Shouppe proceeded to outline all the runs he in-tended to discontinue because he was losing money onthem,and remarked:"Now, you can tell Collette what Iintend to do " Barfield declared:"All right,I will."The second interrogation took place in the outer officeat the St. Petersburg terminal.Barfield had been assignedto a city sightseeing run but it had just been canceled andhe was waiting for his wife to pick him up. Shouppe ap-proached Barfield and remarked that business was kindof bad and that the airline strike had not helped any. Bar-fieldagreed that this was so.Shouppe then asked Barfieldwhen the next union meeting would be held, and Barfieldreplied:"Well, I think it's Monday but you shouldknow." Shouppe countered with the remark that Barfieldshould know everything about the Union,since he wasone of the instigators.When Barfield denied this,Shouppe insisted that Collette told him everything. WhenBarfield also denied this, and asserted that he obtained hisinformation from Walters or Hutchens,Shouppe accusedBarfield of lying, and suggested that he quit because hewas not happy where he was, and because he had notbeen happy at Greyhound.When Barfield denied any un-happiness,Shouppe asked him how old he was, and whenBarfield said that he was 54 years old, Shouppe re-marked: "You're kind of old to be getting smart now."Barfield replied:"No, I can learn something new everyday." As Shouppe was remarking that he would furlougheverybody and close up for about 3 months, the telephonerang, and the interrogation ended when Shouppe went toanswer it. In the meantime, Barfield'swife had arrived intheir car to pick him up.Since the evidence shows that Shouppe was perfectlyaware that what he was doing to combat the Union wasunlawful,itwould seem hardly necessary to comment onthe preciseways in which heviolated Section 8(a)(1) ofthe Act.It is plain that he and his subordinates ran almostthe whole gamut of thefamiliar unfairlaborpracticeswhich are prohibited by this provision of the Act. Theyincluded sweeping interrogationsof employeesconcern-ing their union activities-the extent of their support ofthe Union,their meetings,their leaders,and howthey in-tended tovotein the election;attempts to securewithdrawals from the Union by supportingand promotingan antiunion petitionand by otherillegitimatemeans;promisesof payraises and other benefits conditioned onwithdrawal from the Union,and the termination of unionactivities;correcting grievances in order to inducewithdrawalsfromthe Union;creating the impression ofsurveillance of unionactivities; actualspying on union ac-tivities;and threatening to eliminate availablework andto furloughor discharge employees.B.The Discriminatory Discharges and Suspensions1.In generalBetween May 23 and August 25, 1966,Shouppe eitherdischarged or temporarily suspendedfive ofhis bus-drivers.Wayne Hutchens,Claude Hitchcock,and Carl-ton C. Barfield were discharged on May 23, July 13, andAugust 11, 1966, respectively,while Richard Brogan wassuspended for 10 days on July 30,1966, and James Wal-terswas suspended for 5 days on August 25, 1966. Itshould hardly occasion surprise that Wayne Hutchensshould prove to be the first to go and that those who fol-lowed him also turned out to be the victims of Shouppe'santiunion campaign,for they had been either directly in-terrogated concerning union activities by either Shouppeor his son (in this category fall Hitchcock,Brogan, Wal-ters, and Barfield),or had been mentioned as the union in-stigators in the course of the interrogations(in thiscategory fall Hutchens and Walters), or they had beendirectly observed by Swickheimer in attendance at theunion meeting of June 20 at the Toffenetti Hotel while hewas spying on the meeting(in this category fall Hutchens,Walters, Brogan,and Barfield).Hitchcock alone had theembarrassing experience of having been directly asked byShouppe whether he had signed a union card,a questionhe had answered in the affirmative.Hitchcock had previ-ously signed Bouvier's antipetition but by affixing hissignature to the union card, he had displayed his duplici-ty, and thus sealed his doom.Another one of the five,Barfield, had also signed Bouvier's antipetition,but, un-fortunately for him,he had been seen subsequently at theunion meeting at the Toffenetti Hotel,and 2 days beforehis discharge he had been accused by Shouppe of beingone of the union instigators.There can be no question but that Hutchens,Hitchcock,Barfield,Walters, and Brogan were outstand-ing union supporters.There can be equally no questionbut that Shouppe was perfectly well aware of their unionactivities. In view of this knowledge, and of the furtherundoubted fact that Shouppe was engaged in a strenuousantiunion campaign,a strong inference arises that thedischarges and suspensions for which he was responsiblewere not free of union animus and that the reasons ad-vanced by him in justification of his actions were merepretexts.Thisinference is rendered all the stronger in view of thestill further fact that all five of the drivers, whom he eitherdischarged or suspended,except perhaps Barfield, had 374DECISIONSOF NATIONALLABOR RELATIONS BOARDlong years of service. Hutchens had been a Gulf Coastdriver for 9 years, Hitchcock for 24 years, and Waltersand Brogan for over 7 years. Even Barfield, the onlySouthern Tours driver to be discharged, had been em-ployed for over 4 years. Despite their long years of ser-vice, Shouppe merely waited until plausible pretexts forpenalizing them should present themselves. In the case ofHutchens, moreover, when a pretext was lacking, it was,apparently, made.2.Thedischarge of HutchensOn a day late in April Hutchens was on a night runfrom Tampa to Clearwater. Upon arriving at the Trail-ways bus station, which was one of his stops, Hutchenswent into the baggage room to check on freight. As hecame back to his bus, he noticed a person whom he didnot know taking down the number of his bus. WhenHutchens asked this person what the trouble was, thelatter explained that he had noticed that Hutchens walkedwith a limp, and asked Hutchens for his doctor's cer-tificate.Hutchens exhibited it to him, explaining at thesame time that his limp was the result of an attack of poliowhen he was a 2-year-old child. The unknown person re-marked on how amazing it was that Hutchens should beable to drive a bus, but quite plainly he was not a fearfulperson, for he rode Hutchens' bus all the way to Clear-water, which was its last stop. Hutchens did not ask hismysterious challenger for his name because he assumedthat he must be one of Shouppe's checkers.' 2 But the nextday or the day after he related the incident to HaroldChick, who was still the Gulf Coast terminal manager,and Chick in turn mentioned to Shouppe Hutchens' en-counter with the mysterious stranger.Itwas not, however, until Hutchens came in to workthe morning of May 5 that he was questioned about theencounter by Shouppe himself, who called him into his of-fice for that purpose. Hutchens told Shouppe that hethought that he had been challenged by one of the Com-pany's checkers, but Shouppe made no comment onHutchens' observation. Shouppe did state, however, thatsince Hutchens' doctor's certificate had been challenged,he thought that it would be a good idea to have Hutchenstake another physical examination, and to this Hutchensagreed, although his doctor's certificate would remain'valid until November 1966. Hutchens did express someconcern as to what his position would be if he could notpass the proposed physical but Shouppe told him not toworry, that if he did not pass it, he would try to find himanother job, that "he still had a job, one way or the other,either way it went,inClearwater"[emphasis supplied].It seems that a busdriver is presently required to takea physical once every 3 years, and to obtain a doctor'scertificate. In the course of his 9 years' employment withGulf Coast, Hutchens had had three such physicals, thelast one occurring in November 1963, after which he wasissued a doctor's certificate by a Dr. J. V. Freeman. Be-fore coming to Gulf Coast, moreover, Hutchens hadworked as a busdriver for a period of 10 years for theCitizens Rapid Transit Company of Hampden, West Vir-ginia.During this 10-year period, he had had physicalsevery 2 years, and he had never been refused a doctor'scertificate, despite his obvious limp.On the same day as his interview with Hutchens,Shouppe personally made arrangements to have himgiven a physical examination by a Dr. Frederick LeeClegg, who had been examining Southern Tours driversfor him for about 3 years. Dr. Clegg was aware thatHutchens was not coming in for just a routine physical,for Shouppe had told the doctor that Hutchens' right todrive had been challenged by a passenger. Hutchens ar-rived in Dr. Clegg's office in the late afternoon of May5, being driven there by Don Nelson, the comptroller ofSouthern Tours. In the course of the medical examina-tion,Hutchens explained to Dr. Clegg the origin of hislimp, and the doctor tested Hutchens' knee reflexes, andfound the reflex in the right knee to be defective. He saidnothing to Hutchens, except that he would have to waitfor the laboratory report before he could issue a cer-tificate but he then called Shouppe and told the latter thatin view of his findings, he would like to have Hutchensreexamined.Hutchens worked on Friday, May 6, and on Sunday,May 8 (the intervening Saturday was his day off),because arrangements could not be made immediately tohave him reexamined. On Monday, May 9, he was in-structed to report, however, to Dr. Clegg's office again.This time he was transported to Dr. Clegg's office byShouppe, Jr. After Hutchens' arrival in Dr. Clegg's of-fice, he was sent upstairs to an office in the same buildingwhere he was examined by a female physical therapist,whose name is Pearl Brockman, and who, in the course ofher examination, which included an examination of hisback muscles, asked Hutchens to extend his right leg ina horizontal position. This Hutchens was unable to dobecause of the impairment of his right thigh and legmuscles by the polio. When Hutchens returned to Dr.Clegg's office, Dr. Clegg also asked him to extend his legsin a horizontal position, which again, he could not do. Dr.Clegg then told Hutchens that if he were ever involved inan accident, his leg "wouldn't stand up in court." Dr.Clegg decided that Hutchens was not qualified to operatea public motor carrier, and expressed his findings in thefollowing certificate:May 16, 1966Southern Tours Bus CompanyRe: Wayne Hutchins [sic]A further evaluation of Wayne Hutchins' [sic] rightleg was made by the Physical Therapy Department.He has had a residual weakness, atrophy of some ofthemuscles of the right thigh and leg. He hasdeveloped a good pattern of substitution with strongmuscles to take over for the weaker affected group.The right quadriceps can set and sustain for a straightleg lift but with no resistance. On the 90 degree bendand extend, he cannot move his lower leg at all intoany extension. On the deep squat, he initiates withhis hand to get a rising start then his extensors takeover and he is up. The abductors and adductors arevery strong. Inward rotators are very strong, out-ward only fair. Gastrocnemius very strong, dorsiflex-ion only fair plus peroneals are good.Hip flexors on the right are good. On the third pullwell, the others only fibrillate. Upper abdominals12Shouppe employed checkers, whose duty it was to ride his buses, andcheck on the honesty, courtesy, and efficiency of his busdrivers Thelatter did not know the identity of the checkers, and, therefore, had no wayof knowing when they were being checked SOUTHERN TOURS, INC.375only fair.Shoulders and arms exceptionally strong.Lower abdominals are good. Hamstrings verystrong.Hip extensorsverystrong.Mr. Hutchins [sic] has apparently been driving acommercial vehicle for approximately 19 years andhas been medically certified to drive. He has learnedto rotate the foot between the accelerator and brakepedal.He can lift his right leg off the floor but byusing the muscles of the thigh in effect substitution.He walks with an obvious limp, has shortening of theleg.He can apparently drive a passenger bus well ifhe is adjusted to a proper height.However,becauseof the inability to extend the right lower leg from a 90degree bend, and because of the inability to properlyemploy the right leg without the substitution pattern,it is the final opinion that Mr. Hutchins [sic] couldnot be qualified to continue operating a public motorcarrier.FLC:cmShouppe attempted to pass the challenger off as a pas-senger on the bus but this seems most improbable. An or-dinary passenger would not have carried his conversationwith Hutchens beyond the point of commenting on hislimp.He would certainly not have demanded to seeHutchens' doctor's certificate. Thus, there is left only thepossibilitythatHutchens' challengerwas one ofShouppe's own checkers, who had either been dispatchedfor the very purpose of making the challenge, or who hap-pened to observe Hutchens' limp while checking on hisrun in the ordinary course of his duties. It is significantthat when Hutchens told Shouppe that he thought that hehad been challenged by one of the Company's checkersShouppe did not contradict him.If the mysterious challenger was in fact one ofShouppe's checkers-after all, all the checkers were menof mystery -the true motive of Hutchens'termination isapparent. But, even if such a conclusion be regarded asuncertain, there is still ample evidence that, in terminatingHutchens, Shouppe was getting rid of his chief union tor-Frederick L. Clegg, M.D.mentor. It was not a mere coincidence that he did so atShouppe did not, however, await the arrival of Dr.Clegg's report before breaking the bad news to Hutchens.When Hutchens arrived at the Clearwater terminal onMay 11, he was called into Shouppe's office, where healso found Shouppe, Jr., and Nelson. Shouppe toldHutchens that he had been found disqualified to drivebecause he could not extend his legs in a horizontal posi-tion, and that if he ever had an accident, and the casecame before a jury, the jury would ask him to stick hislegs out, and the Company would be held liable for all thedamages. Shouppe even asked Hutchens how he wouldfeel if his children were on a bus with a driver in the sameposition as he was and when Hutchens remained silent,Shouppe made the further remark that, frankly, he wouldnot ride around the block with Hutchens. WhenHutchens then reminded Shouppe about the job he wassupposed to have in Clearwater, Shouppe told him that hehad no opening in Clearwater at that time,and suggestedthat he take a week off to look around for another job.Hutchens had hoped that he could work in the baggageroom at Clearwater or be a ticket agent there but when hefound that his hopes were being dashed he asked for 2weeks' vacation pay to which he felt he was entitled,since he had been compelled to spend so much time intaking the physicals. Shouppe didmention thepossibilityof an opening in St. Petersburg but Hutchens felt that thiswas too far away from his home. Hutchens had a final in-terview with Shouppe on May 23 in the course of whichShouppe told Hutchens that he had no opening for him ineitherClearwater or St. Petersburg, and gave him 2weeks' pay.Shouppe's actions with reference to Hutchens cannotwithstand analysis.Indeed,his attempt to justify thedischarge of Hutchens harbors many elements which areabsurd, or which strain credulity. To begin with, there isthe story of the mysterious stranger who supposedly setinmotion the events leading to Hutchens' discharge.Conceivably, Hutchens' challenger could have been anICC or a Stateutilitiescommission inspector. ButShouppe himself testified that he instituted inquiries todetermine who it was that had accosted Hutchens andthathe ascertained that this individual was neither aFederal nor a State inspector.Indeed,if he were an in-spector, he almost certainly would have been heard from.the very time when the campaign to get the antipetitionsigned up was at its height.There can be no doubt that despite his infirmityHutchens was perfectly able to drive a bus. He haddemonstrated his ability in 10 years' continuous servicewith one bus company, and 9 years' continuous servicewith another bus company. During his 9 years of servicewith Gulf Coast he had never had a single chargeable ac-cident; i.e., one in which he was considered to be at fault.Although his quadriceps muscle was impaired, he haddeveloped a strong substitute muscular pattern that en-abled him to raise his foot sufficiently to rotate it betweenthe accelerator and the break pedal.When Shouppe appeared for examination by Dr. Clegg,he must have been previously examined by quite a suc-cession of doctors, not a single one of whom haddisqualified him from driving a bus. He had at least onestrike on him, however, when he was sent to Dr. Cleggbecause of the very fact of the challenge, the nature ofwhich was communicated to the doctor prior to his ex-amination of Hutchens. Yet the reluctance of Dr. Cleggto disqualify Hutchens is apparent from his certificate aswell as from his testimony at the hearing. This reluctancestemmed from the fact that quite obviously Hutchens hada splendid driving record, and that he had made a re-markable adjustment to the condition caused by his in-firmity. In disqualifying Hutchens after two examina-tions,the second of which, significantly, showed, really,no more thanthe first,Dr. Clegg disqualified him forbeing unable to do what he did not have to do to drive abus; i.e., extend his right leg horizontally.It is quite evident also that there was no real apprehen-sion on the part of either Shouppe or anyone else aboutHutchens' ability to drive a bus. The mysterious chal-lenger himself had not hastened to disembark fromHutchens' bus when he discovered that he limped butrode on all the way to Clearwater, which was the laststop. That Shouppe himself had no apprehension is evenplainer.Although the incident of the challenge had oc-curred in the latter part of April, and Shouppe learned ofita day or two later, he did not call Hutchens into his of-fice to question him about it until May 5. Even after thisinterrogation Hutchens was permitted to perform his or-dinary duties as a busdriver through May 8. This conductof Shouppe cannot be reconciled with his cruel remark toHutchens that he would not even drive around the blockwith him. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDIn fact, the incident of the challenge had really changednothing. The mysterious challenger had not been heardfrom, and there was nothing to show that he would everbe heard from again. Hutchens had a valid and still out-standing doctor's certificate, so that the legality of hiscontinuing to drive could not be questioned. Instead ofawaiting developments, Shouppe sprang into action,behaving as if he had first heard of Hutchens' infirmity,and a crisis had been suddenly precipitated. ButShouppe's own testimony shows that he knew aboutHutchens' infirmity from the very moment that he tookover the Gulf Coast line. Toward the end of December1965, Shouppe had been introduced to Hutchens by FredThompson, the outgoing general manager of Gulf Coast.Noticing Hutchens' limp, Shouppe had asked Thompsonwhether he was qualified to drive, and had been assuredby Thompson that he was qualified. Shouppe did notquestion this for over 4 months.It is also quite evident that the fear of what a jury mightdo in case Hutchens were involved in an accident couldnot have been a shattering discovery. In testifying aboutvarious accidents at the hearing, Shouppe showed quiteplainly that he had an acutely developed consciousness ofthe dangers of incurring legal liability. But, despite thesedangers,which existed all through the months thatHutchens drove a bus for him, he considered them quitetolerable. The appearance of the mysterious challengerneither reduced nor magnified the dangers. Shouppe at-tempted, to be sure, to give some semblance of rationalityto his decision to subject Hutchens to another physicalexamination before his doctor's certificate expired by ex-plaining that he felt that the imaginary jury would be lesslikely to mulct him in damages if he had had Hutchens ex-amined bya seconddoctor. But even a second doctorcould not confer immunity from damages, for the conductof a jury is unpredictable with any degree of assurance,and, in any event, Hutchens in the course of the years hadalready been examined by a whole succession of doctors,who had found him fit to drive a bus. There is, moreover,an item of evidence which shows quite plainly thatShouppe was not really given to worrying about what animaginary jury would do to him if there were an accident.Itwas shown that although Swickheimer was theSouthern Tours terminal manager, he occasionally drovea bus himself. But Swickheimer, too, had a limp, and worea brace on one of his legs. Yet his condition did not leadShouppe to worry about what a jury would do ifSwickheimer became involved in an accident.Finally,Shouppe's truemotive in terminatingHutchens is revealed by the callous manner in which hetreated him after he had decided that he should not drivea bus any longer. In view of Hutchens' long years of ser-vice, it would normally be expected that he would exerthimself to the utmost to find some other job for him inClearwater, as he had indeed promised to do. After thepromise had achieved its purpose, however, by gettingHutchens to submit to the physical examination by Dr.Clegg, it is apparent that Shouppe decided that therewould be no point in keeping it.3.The discharge of HitchcockOn July 13, 1966, Claude Hitchcock had a mostunusual experience on his return trip from St. Petersburgto Clearwater. Shouppe and his son boarded his bus atThird Street in St. Petersburg. This was the first time thatthey had ever been on his bus. According to thetestimony of Shouppe, he and his son had left their cars inClearwater and were going to pick them up, and, as soonas they had boarded the bus, Shouppe said to his son:"Byron, we might as well make a record of what's goingon," so that they would not be wasting their time whileriding the bus. He then took a pad out of his briefcase,and during the trip he jotted down the number of passen-gers who were on the bus when they boarded it, and thenumber of passengers who boarded the bus, or, who gotoff the bus during the remainder of the trip. However, ac-cording to the testimony of Hitchcock, who could see allof the passengers through his mirror, neither Shouppe norhis son kept any record during the trip. When the busfinally arrived at Clearwater, the Shouppes waited forHitchcock to fill out his check-in sheet, and, as he wasleaving the terminal, they accosted him and told him thathis tally of passengers did not agree with theirs. Shouppesaid something about a lady who had left the bus at thelighthouse and accused Hitchcock of being two bits shortin his fares. This puzzled Hitchcock, since he had had no25-cent fares during the trip, and the fare of the lady whohad left the bus at the lighthouse was 40 cents. Hitchcockwas so disturbed by Shouppe's accusation that he madeno effort to determine whether there was in fact ashortage, and at the hearing Shouppe produced no notes,and admitted that he did not know to what extentHitchcock's receipts were short. In these circumstances,Ifully credit the testimony of Hitchcock that he did notsee either Shouppe or his son taking any notes.Moreover, Shouppe did not immediately dischargeHitchcock but told him that he would like to sleep on hisdecision.The following morning Shouppe, Jr., calledHitchcock at his home, and instructed him to bring in hisclippers and his badge. Upon his arrival at the terminal,Shouppe gave Hitchcock his week's pay and his vacationpay and discharged him. He thus terminated the servicesof a 24-year old employee because he was, allegedly, 25cents short in his receipts.It seems so obvious that Hitchcock's discharge wasdiscriminatory that further commentary is hardly neces-sary.Whether or not the Shouppes really had to go per-sonally to Clearwater to pick up their cars-it certainlyseems strange that the owner of two bus companies, aswell as a taxi company, had to go himself to Clearwater topick up his car- it is evident that the primary purpose ofthe trip was to keep Hitchcock under surveillance and toget rid of him if possible. How determined Shouppe wasto accomplish this objective that very day must be ap-parent from the fact that he himself was willing to act asa checker and that he discharged Hitchcock on the basisof a trivial discrepancy in the fares -if indeed there wasa discrepancy. In his testimony, Shouppe even attemptedtomaintain that there was no difference between ashortage of 25 cents, which could be due to error, and ashortage of $25 which would obviously be due to thedriver's dishonesty. In fact, it was quite common for thedrivers to be a little short in their receipts or a little over.In either case, the necessary adjustment was made, andno one ever thought of firing the busdriver. Shouppe men-tioned the cases of several busdrivers who had recentlybeen discharged for discrepancies in their fares but theirdefalcations were not shown to be comparable.'3 It is," In the one specificcase mentionedby Shouppe, the driver pocketed$22.50 on thesingleday that he was being watched by a checker. SOUTHERN TOURS,INC.377moreover,extremely unlikely - and even this is an un-derstatement-that Hitchcock would be stealing when heknew that his employer was on the bus.If there could be said to be any vestige of a doubt con-cerning Shouppe's real motive in taking the trip onHitchcock's bus, it is dissipated by the fact that Shouppewas willing to take the allegedly dishonest Hitchcockback into his service.When shortly before the hearing,Hitchcock encountered Shouppe, Jr., and told the latterthat he would like to have his job back,Shouppe, Jr.,declared that he and his father would like to see him backand proceeded to speak to his father about puttingHitchcock back to work.The elder Shouppe told his son"Fine, hire him back."Indeed,Shouppe called Hitchcock"a fine man." But,in the end,the project of rehabilitatingHitchcock foundered on Shouppe's refusal to give himbackpay, and post the necessary notice.4.The suspension of BroganOn July 30,1966, as Brogan was getting ready to takethe 1 p.m. run to St Petersburg,Shouppe,Jr., called himintohis office,where he asked Broganwhether he hadstopped at the Seminole bus stationon his 9:30a.m. runout ofClearwater that day.Brogan admitted that he hadnot stopped at the Seminole stationbut explained toShouppe,Jr., that at theJune 15 meetingwiththe bus-drivers, his father had told themthat theydid not have tostop at the Seminole stationuntil furthernotice. Shouppe,Jr., then pointed out to Brogan that he had initialed anotice which had been posted on the bulletin board and inwhich it hadbeen stated thatdrivershad to stop at all sta-tions, whether passenger or express.A notice to this ef-fect had been postedon April 23 and on July 28, 1966.Brogan had initialed both of these notices but he informedShouppe, Jr., that he had checkedwith Dixon,the secondoldest busdriver,who had told him that he had not beenstopping at the Seminole station since the June 15 meet-ing. Shouppe,Jr., counteredby tellingBrogan that Wal-ters was stoppingat theSeminole station.Thisled Broganto remark that Walters had told him that he was stoppingat the Seminole station because he was afraidto take anychances, that he would not even takeoff his hat for 5minutes.NotwithstandingBrogan'sexplanations,Shouppe, Jr., told him thathe would have to suspend himfor 10 daysbecausehe had lefta lady standing inside theSeminole station,and she had had to spend$3.60 on ataxi to take her to her destination.Shouppe, Jr., also de-manded that Brogan pay this $3.60 taxifare, and thelatter did so then and there. Before Brogan left,he askedShouppe,Jr., who wouldtake his 1:10 run,since it was al-ready close to that time,and Shouppe, Jr., informedBrogan that arrangementshad alreadybeen made to haveanother busdriver take over that run.When Shouppe took overGulf Coast, there had beenno Seminole stop.The stationtherewas firstestablishedin January1966 but it hadno separate passenger waitingroom.Itwas simply a store known as H & L Electronics,which sold television sets principally. Brogancorrectlydescribed the Seminole station as "more or less a flagstop." The reason that had led Shouppe to grant thedispensation about not stopping at the Seminole stationwas that a bus making the southbound run would have toturn against traffic,which involved a hazard,and it wouldtake a long time before the busdriver could get back onthe road. Although Brogan had not stopped at theSeminole station during the 9:30 a.m.run on July 30, hehad slowed down as he approachedthe stationand lookedto see whetherthere were any passengers or freight See-ing none- Brogan, indeed, describedthe Seminole stationas deserted-he continued on his way.Because the Seminole station was so new, it had takenBrogan a considerable timeto get accustomedto makinga stopthere.HaroldChick, who wasthen Brogan's super-visor, wouldask himwhy he had not picked upfreight atthe Seminole station,and Broganwould reply "Chick, Iforgot allabout it,the station is brand new to me,I'll tryto remember the next time." Broganfinally gotinto thehabitof pulling across the street,blowinghis horn, andwaitingto be waved on his way. There wasalso anotherdriver bythe name ofDaniels who wouldgo past theSeminole stationwithoutstopping. But neither Daniels orBrogan orany other driverhad been suspendedor other-wisedisciplined forfailing to stop at the Seminole station.It seems evident that Brogan was suspendedon July 30in orderto penalize him for his unionactivities.Shouppehimselftestified thathe participated in the decision tosuspend Broganbut hedid not explain in what manner hehad participated.It is safe to assume,however,that hegavehis approvalto the suspension in advance,for ar-rangements had been made to have anotherdriver takeover Brogan's run beforeShouppe,Jr., could even talk toBrogan.When Shouppe,Jr., asked Broganwhether hehad stopped at the Seminole station on the day inquestion,he was not really engagingin anypurposefulinquiry.The fact thatBrogan was condemned without ahearing is itself an indication of a vengefulpurpose. Aneven plainer indication isthe fact thatBrogan wassuspended although Shouppehad told the busdrivers thattheyneed not stop at the Seminole station untilfurthernotice, and then posted a notice, whichdid not specifi-cally referto the Seminole station,but could be used topenalize anybusdriver who failed tostopthere. Clearly,the situationcreated by the specificoral dispensation, fol-lowed bythe general notice, wasextremelyambiguousand confusing.This was, however,its utility, and Broganbecamethe first driverto be suspended for misinterpret-ing the situation.5.Thedischarge of BarfieldOn August 10, 1966,Barfield drove a bus chartered bya Peace Corps group for a trip from St Petersburg toTampa. During this trip,he was involved in a minor ac-cident about 1.40 p.m.As he approached the intersectionof Nebraska Avenue and 26th Street North in Tampa, heswung his bus a little to the left,as he usually did, to makea right hand turn.While he was making the turn,a youngwoman driving a Ford Falcon came up on his right and aslight collision occurred which resulted in a scratch on theright front door of the bus and a scratch on the left rearfender of the Ford Falcon.At Barfield's request, theleader of the Peace Corps group called the police to re-port the accident.But Barfield himself did not report theaccident to Swickheimer until after he had arrived in St.Petersburg between 5 and5:30 p.m. He then obtained anaccident report form from Swickheimer and asked the ter-minal manager whether he could take the form home withhim, and fill it out there, since it was already late and hewould have to take out another chartered bus at 7 a.m. thenext morning Swickheimer agreed that Barfield couldtake the form home, and bring it when he reported towork the next morning.When Barfield left home the nextmorning, however,he forgot to take the form with him. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDHe remedied his forgetfulness, therefore, by getting intouch with his wife and asking her to bring the report in tothe terminal. When Barfield came off his run at or aboutnoon, he secured the report from his wife, and went toturn it in. Swickheimer was not in at the time, however,and Barfield left the report on his desk and asked the Yel-low Cab manager to call Swickheimer's attention to it.Barfield then went home. At or about 5 p.m , he receiveda telephone call from Swickheimer who told him thatShouppe wished to see him. Barfield came down to theterminal, arriving about 5:45 p.m., and had an interviewwithShouppeduringwhichShouppe!,Jr.,andSwickheimer were also present. Shouppe upbraided Bar-field for failing to call in the accident immediately, assert-ing that he was required by a standing rule of the Com-pany to do so. Barfield pointed out that no such rule hadever been posted on the bulletin board, and that the bus-drivers had no book of rules. Shouppe brushed this con-tention aside, however, and said to Barfield- "Anyway,this is your second chargeable offense." Barfield asked."You mean the one in Bartow?" Shouppe answered thisquestion in the affirmative, and told Barfield that hewould have to let him go. When Barfield began arguingthatneither of his accidents had been chargeable,Shouppe walked out on him, remarking that he did notwish to hear anymore. During the whole interview,Swickheimer, who had given Barfield permission to makea report on the accident the next day, did not come toBarfield's defense. Indeed, he said not a wordWhen Barfield had also driven the bus involved in theaccident on August 11, some of his fellow drivers whohad seen the bus told him that it had already beenscratched before the accident occurred. Shouppe, whowas self-insured up to $10,000, paid $56.37 to the ownerof the Ford Falcon, and incurred an expense of $68 torepair the bus. So far as the previous Bartow accident isconcerned, it had occurred in March 1966, and had in-volved only a broken headlight, which had been replacedat a cost of $126. In the case of the Bartow accident, Bar-field had also failed to report it from the scene but he hadnot even been reprimanded Although he had been citedto appear in court, the case had been thrown out.The mere recital of the circumstances relating to Bar-field's discharge is sufficient to demonstrate that it wasnot due to either of the reasons advanced by Shouppe butto the fact that Barfield had made himselfpersona nongrataby reason of hisunionactivityBy failing to callSwickheimer as a witness, Shouppe in effect confessedhis guilt. Since Swickheimer had not made an issue ofBarfield's failure to report the accident, and had not repri-manded him in anyway, it is apparent that he had beenoverruled by Shouppe, who had, apparently, decided toseize upon the accident to get rid of one of the leadingunion adherents I credit the testimony of Barfield in itsentirety, which includes the assertion that he had neverheard of the discharge of any busdriver merely becausehe had had two accidents. Shouppe made the contrary as-sertionbut,while he mentioned names, he did notproduce any supporting records and even testified falselythat no records were kept of nonchargeable accidents. Ialso accept the testimony of Wegman that he knew of nofixed policy as to how many accidents a driver must havehad before he would be discharged. In fact, there hadbeen a high degree of tolerance on Shouppe's part, so faras minor accidents were concerned. One has but to con-trast his treatment of Barfield with his treatment of VicFountain, whom he used as a front for the May 9 meet-ing.Although Fountain was finally discharged as a bus-driver because of his many accidents, which appear tohave been due to his defective eyesight, Shouppe allowedhim to drive one of his Yellow cabs, and, subsequently,after his vision had been corrected by eyeglasses, reem-ployed him as a Southern Tours busdriver.6.The suspension of WaltersThe case of Walters is very similiar to that of Brogan,forWalters, too, was suspended for failing to stop at a busstation. The name of the bus station in the case of Walterswas the Safety Harbor bus station, and it resembled theSeminole bus station in many ways. The Safety Harborstation was also in a store known as the Gibson GardenMart, which was owned by one Keith B. Gibson, whosold plants, shrubs, and fertilizers. Gibson also acted,however, as the Gulf Coast agent at Safety Harbor.There was, of course, no waiting room at Safety Harbor;the Gibson Garden Mart itself was the waiting room. Thestore was about 40-feet deep with a window on the streetwhich was very wide, and along which automobiles weresometimes parked. When a bus stopped at the station, itdid so at the street curb.On August 25, 1966, Walters was on the 9:45 run fromTampa to Clearwater. At 10:35 a.m. he reached SafetyHarbor, and stopped his bus. He discharged a passengerand blew his horn, whereupon Gibson, who was standingtoward the back of the store, waved him on - this was theusual signal when the agent had nothing for the bus-driver-and Walters continued on his way to Clearwater.Upon his arrival in Clearwater about 10:55 a.m.,Shouppe called him into his office, and accused him ofrunningpast the Safety Harbor station without stoppingto pick up a parcel that had been left there. Walters de-nied that he had not stopped; indeed he told Shouppe thathe must be "kidding " Nevertheless, Shouppe suspendedWalters for 5 days, effective immediately That same dayWalters telephoned to Gibson, the agent at Safety Har-bor, and told the latter that he had been suspended byShouppe for running past the Safety Harbor bus stationwithout stopping Gibson told Walters that he had alreadyheard about his suspension and admitted that it was hewho had called Shouppe and told the latter that Waltershad failed to pick up a package at the station. Gibson de-nied to Walters, however, that he had told Shouppe thathe had failed to stop at the station.The Respondent called Gibson as a witness to con-tradict the testimony of Walters that he did stop at SafetyHarbor, that he had disembarked a passenger; andreceived a signal from Gibson to go on. Gibson's storywas that on the morning in question, he had been talkingtoone Pat Willis, a sales representative of AlleySoutheast Corporation, about the advantages of shippingby bus, and that shortly before Walters was due to arriveat the Safety Harbor bus station, Willis had left with hima 10-pound package of staples to be shipped by GulfCoast. Because of his sales talk to Willis, he was eager tohave the parcel go out by the next bus. But Walters failedto stop at the station and drove away, despite the fact thathe was coming up from the back to the front of the store,and was waving to Walters to stop. Greatly chagrined, hehastened to callChickto tell him what had happened.Gibson proved to be, however, an extremely unreliablewitness. He demonstrated a singularly poor memory forany detail that was not part of his prepared story, afrequent characteristic of untruthful witnesses, and even SOUTHERNTOURS. INC.contradicted himself on the main items of his testimony.Thus, he could not remember how many customers hehad in the store at the time of Walters' arrival, whether hiswife was inside or outside of the store, or even whetherWalters had blown his horn when he arrived at the sta-tion, although this would be a very crucial part of histestimony. He seemed to think that he had called Chickto tell him what had happened, although Walters himselfhad testified that Gibson had called Shouppe. Even moresignificantly, he contradicted himself on the main item ofhis testimony, which was whether Walters had broughthis bus to a complete stop when he arrived at the SafetyHarbor station. Gibson first testified that as he seized theWillis parcel, which was lying on the counter about 8 feetfrom the door of the store, and walked toward the door,he noticed the front end of Walters' bus coming up, andbegan waving to him to stop but by this time he had al-ready pushed his gas pedal and was accelerating down thestreet. But during his cross-examination, he had Walters'bus rolling up to the store, gliding up to the store, andcrawling up to the store, and admitted that Walters hadmade what could be called "a rolling stop." Gibson finallybetrayed the whole truth when he replied to a questionwhether there had been any cars parked in front of hisstore, by testifying that this could not be true "because he(Walters)pulled to the curbside"[emphasis supplied].Walters could hardly have pulled his bus to the curbsideif he were not making a complete stop.The evidence justifies the conclusion that Gibson'sstory was fabricated as a means of penalizing another oneof the union leaders, and this conclusion is reinforced bythe evidence relating to the other discharges and suspen-sions, and the failure to call Chick as a witness, althoughhe was the one to whom Gibson thought he had made hisreport.Moreover, although Shouppe was a witness, andtestified in detail concerning all the other discharges andsuspensions, he was not invited to testify with respect tothe circumstances of Walters' suspension, except that hewas asked whether he had any knowledge concerningWalters' union activities, and whether these activities hadanything to do with his suspension It is difficult indeed tobelieve that Walters, with Brogan's suspension still freshin mind, would have risked breezing by the Safety Harborbus station. During the period of more than 7 years thathe had been a bus driver, Walters had never failed to pickup a piece of freight, and he would have chosen the worstof all possible times to fail to do so on August 25, 1966.C The Failure of Collective BargainingHaving been certified, on July 15, 1966, as the collec-tive-bargaining representative of the Respondent's em-ployees, Richard H. Frank, the Union's attorney, sent atelegram to Shouppe, requesting a meeting for the pur-pose of collective bargaining, and animmediatereply tohis telegram. As a result of the dispatch of the telegram abargaining session was arranged for the morning of Au-gust 16 in Shouppe's Yellow Cab office in St. Petersburg.A second bargaining session occurred also the morning ofAugust 17 at the same place. Collette alone represented14On August 16 or 17, Shouppe interrogated Walters about theproposed union contract, calling the latter into his Clearwater office forthis purposeWalters told Shouppe that the proposed union contract hadbeen read at the last union meeting Shouppe then asked Walters whetherhe was satisfied with the contract, and Walters replied that no contract,which would satisfy everyone 100 percent,could be written Shouppethen asked Walters whether he had voted for the contract,and the latter379the Union at the August 16 session but at the August 17meeting he was accompanied by another union represent-ative by the name of Jim Crowder. The Respondentswere represented at both meetings by Shouppe, his son,Swickheimer, and Don Nelson. At both meetings, how-ever, the dialogue appears to have been entirely betweenCollette and Shouppe. The first meeting did not last morethan 2 hours at the most, and the second meeting did notlast more than 15 to 30 minutes.At the opening of the August 16 meeting Collettehanded to Shouppe a proposed union contract, togetherwith a covering letter, in which Collette had stated thatthe proposed contract had been accepted "by a majorityvote of the members of both companies." Collette at-tempted to get Shouppe to discuss the cases of the em-ployees who had been discharged but Shouppe declinedto do so. Collette then proposed that they discuss theUnion's contract proposal, which covered 57 pages indouble-spaced type, although some of the pages were vir-tually blank. Reading the statement in Collette's letter tothe effect that the Union's proposal had been approvedby a majority of the employees, Shouppe denounced thisas a lie, stating that he knew how many employees hadbeen at the union meeting at which the contract proposalhad been approved, and implying that they were few innumber.14 Shouppe also asked Collette how many of theunion members were paying their dues and expresseddoubt that the union represented a majority of the em-ployees. Collette told Shouppe, however, that this wasnone of his business. Shouppe then brought up thequestion of eliminating some of his runs, which were, al-legedly, unprofitable, and suggested that the Union agreeto eliminating them. But Collette took the position that hehad no knowledge of the Company's financial condition,and that he therefore could not agree to this; he pointedout that, in any event, this problem was covered in theUnion's proposed contract, and requested that the partiesbegin discussing the contract itself. Shouppe would notagree to do so, however, and demanded that the Unionagree to allow him 60 days to study the contract on theground that he was unfamiliar with labor contracts, andwished to discuss the contract with his attorney. Collettewould not agree to this, and suggested that they recessuntil the following morning The meeting on August 17was simply a repetition of the August 16 meeting. Afterthemeeting of August 17, the Union bombardedShouppe with a series of telegrams in which meetingswere requested for the purpose of collective bargainingbut they elicited no favorable response from Shouppe.It is apparent that Shouppe had no intention of everbargaining with the Union in good faith. He exhibited thislack of good faith by questioning the Union's majority atthe meeting of August 16 and by continuing to commitstill other unfair labor practices. He further demonstratedhis bad faith by demanding 60 days to study the Union'sproposed contract. Collective bargaining is not so leisure-ly a process. While the Board has held that an employerisentitled to a reasonable time to examine a union'sproposed contract, I" the period of 60 days demanded byShouppe was clearly unreasonable. It is evident that hisreplied in the affirmativeAt thispoint in the conversation Walters had toexcuse himself to take his scheduled runIsThis proposition is establishedby thetwo cases cited in the posthear-ing brief filed by counsel for the Respondent, i e ,Mrs Nail's Bakery, 44NLRB 1099, 1108,andCookv:He Shirt Company,79 NLRB 667, 671,but what is a reasonable time must be determined in the light of the cir-cumstances of each individual case 380DECISIONSOF NATIONALLABOR RELATIONS BOARDdemand, when viewed in the light of his total conduct,was only a delaying tactic to enable him to attempt to dis-sipate the Union's majority.IV.THE REMEDYAs the scope of the unfair labor practices of theRespondent is quite extensive, I shall recommend a broadform of cease-and-desist order, designed not only toprevent the repetition of the specific unfair labor prac-tices in which they have engaged but also to effectuate allthe guarantees of Section 7 of the Act.As affirmative relief, I shall recommend that theRespondent offer to Claude Hitchcock and Carlton C.Barfield immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights or privileges, dismissing, ifnecessary, any employees who may have been hired toreplace them. I shall further recommend that each ofthem be made whole for any loss of pay he may have suf-fered by reason of the discrimination against him by pay-ment to him of a sum of money equal to the amount whichhe normally would have earned as wages from the date ofhis discharge to the date of the offer of reinstatementmade by the Respondent.Special provisions are necessary to effect the reinstate-ment, with backpay, of Wayne Hutchens, since it is ap-parent that he no longer has a valid doctor's certificate,his last one having expired in November 1966. 1 shallrecommend, therefore, that arrangements be made tohave Hutchens examined by a doctor selected by the Re-spondent and the Union. In the event that the Respondentand the Union are unable to agree on a doctor, heshall be selected by the Regional Director. The fee andthe expenses of the doctor shall be paid, however, by theRespondent. If Hutchens obtains a doctor's cei tificate,he shall be immediately reinstated to his former positionas a busdriver and shall receive backpay in the samemanner and to the extent as Hitchcock and Barfield. IfHutchens fails to obtain a doctor's certificate, however,the Respondent shall offer him employment as a freightagent or ticket agent in Clearwater, Florida, dismissing,if necessary, any employee who may have been hired ineither of these capacities since May 1966, the last daythat Hutchens worked as a busdriver. If employment ineither of these capacities is not available at Clearwater,and Hutchens does not wish to accept any other employ-ment with the Respondent,the obligationof theRespond-ent to make Hutchens whole shall not cease but shallcontinue until he has obtained suitable employment withanother employer.The amount of backpay due to each of the discrimina-torily discharged employees is to be computed on a quar-terly basis in accordance with the formula prescribed inF.W. Woolworth Company,90 NLRB 289, and interestshall be computed on the amount so determined in ac-cordance withIsis Plumbing & Heating Co.,138 NLRB716.Ishall also recommend that the Respondent makewhole Richard Brogan and James A. Walters for theamount of pay which each of them lost during the periodof his suspension by the Respondent, and that in the caseof Brogan he shall also be reimbursed for the $3.60 taxifare which he was required to pay. To the amount due toeach of them shall be added interest at the rate of 6 per-cent per annum.Ishall recommend, finally, that upon request of theUnion the Respondent shall bargain collectively in goodfaith with the Union as the exclusive representative of theemployees in the bargaining unit hereinafter described asappropriate and embody in a signed agreement any un-derstanding which may be reached.CONCLUSIONS OF LAW1.The Respondents,Southern Tours, Inc., and GulfCoast Motor Lines, Inc., are employers engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(6) and(7) of the Act.2.Amalgamated Transit Union Local Division 1326,Amalgamated Transit Union,AFL-CIO,isa labor or-ganization within the meaning of Section 2(5) of the Act.3.By interrogating employees concerning their unionactivities; by attempting to induce withdrawals from theUnion by promoting and supporting an antiunion petitionbeing circulated among their employees; by soliciting em-ployees to persuade fellow employees to withdraw fromsupport of the union;by announcing proposed wage in-creases to employees and by promising and conferringother benefits,such as life insurance, conditioned onwithdrawal of support for the Union;by removing or cor-recting grievances of employees in order to induce themto withdraw their support of the Union,by threatening tocurtailwork opportunities and to furlough or dischargeemployees in order to discourage union activities; bycreating among the employees the impression that theirunion activities were under surveillance;and by actuallyspying on a union meeting of employees,the Respondenthas interfered with,restrained,and coerced its employeesin the exercise of the rights guaranteed to them by Section7 of the Act, and has thereby committed unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) of the Act.4.By terminating the employment ofWayneHutchens,Claude Hitchcock,and Carlton C. Barfield onMay 23, July 14,and August 11, 1966, respectively, andby refusing to reinstate them thereafter to their former orsubstantially equivalent positions of employment becausethey had joined or assisted the Union or engaged in con-certed activities for the purpose of collective bargainingor other mutual aid or protection,the Respondent has dis-criminated with respect to the tenure of employment ofthese employees,and has thereby committed unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and(1) of the Act.5.By suspending Richard Brogan from his employ-ment on July 30,1966, for a period of 10 days therefrom,and by suspending James W. Walters from his employ-ment on August 25, 1966, for a period of 5 daystherefrom because these employees had joined or assistedthe Union, or engaged in concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection,the Respondent has discriminated with respect tothe tenure of employment of these employees,and hasthereby committed unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) and(1) of theAct.6.All employees of Southern Tours, Inc., and of GulfCoast Motor Lines, Inc., including ticket agents, freightemployees,drivers,mechanics,bodymen,cleaners,washboys,and servicemen employed at the St.Peters-burg and Clearwater, Florida, operations of the Respond-ent, but excluding all office clerical employees,guards,and supervisors as defined in the Act, constitute a unit ap-propriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act. SOUTHERN TOURS, INC.7.On July 7, 1966, the majority of the employees ofthe Respondent in the unit described above, in a secret-ballot election conducted under the supervision of the Re-gional Director for Region 12 of the National Labor Rela-tions Board, designated and selected the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent, and on July 15, 1966, the NationalLabor Relations Board certified the Union as the collec-tive-bargaining representative of the employees in thesaid unit.8.At all times since July 15, 1966, the Union has beenthe representative for the purpose of collective bargainingof the employees in the unit described above, and, by vir-tue of Section 9(a) of the Act, has been and is now, the ex-clusive representative of all the employees in the said unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.9.At all times since July 25, 1966, the Union has con-tinued to request the Respondent to bargain collectivelywith it with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentas the exclusive collective-bargaining representative of allthe employees in the unit described above.10.By failing or refusing, at all times since July 25,1966, to bargain collectively with the Union in good faithas the exclusive representative of all the employees in theunit described above, the Respondent has committed anunfair labor practice affecting commerce within the mean-ing of Section 8(a)(5) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and, pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that the Respondents, SouthernTours, Inc., and Gulf Coast Motor Lines, Inc., their of-ficers, agents, successor, and assigns, shall:1.Cease and desist from:(a) Interrogating employees coercively concerningtheir union activities.(b)Attempting to induce withdrawals from the Unionby promoting or supporting any antiunion petitions.(c)Soliciting employees to persuade fellow employeesto withdraw their support from the Union.(d)Announcing proposed wage increases to em-ployees conditioned upon withdrawal of their supportfrom the Union.(e)Promising or conferring any other benefits, such aslife insurance, upon employees, upon condition that theywithdraw their support from the Union.(f)Removing or correcting grievances of employees inorder to induce them to withdraw their support from theUnion.(g)Threatening to curtail work opportunities and tofurlough or discharge employees, in order to discourageunion activities.(h)Creating among the employees the impression thattheir union activities are under surveillance, or actuallyspying on the union meetings of their employees.16 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "381(i)Discouraging membership in Amalgamated TransitUnion Local Division 1326,Amalgamated TransitUnion,AFL-CIO,or any other labor organization oftheiremployees,by discharging or suspending em-ployees, or discriminating in any other manner againstthem with respect to the tenure of their employment.(j)Failing or-refusing-to bargain collectively ingoodfaithwith the Union with respect to rates of pay, wages,hours of employment,or any other term or condition ofemployment in the bargaining unit hereinbefore describedas appropriate.(k) In any other manner interfering with, restraining,or coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action in order to ef-fectuate the policies of the Act:(a)Offer to Wayne Hutchens,Claude Hitchcock, andCarlton C. Barfield immediate and full reinstatement totheir former or substantially equivalent positions of em-ployment,without prejudice to their seniority or otherrights and privileges and make each of them whole for anyloss of pay he may have suffered by reason of the dis-crimination of the Respondent against them in the mannerand to the extent set forth in the section of this Decisionentitled"The Remedy."(b)Make whole Richard Brogan and James W. Wal-ters for the amount of pay which each of them lost duringthe period of his suspension, and in the case of Broganalso reimburse him for the $3.60 taxi fare which he wasrequired to pay in the manner and to the extent set forthin section IV of this Decision entitled"The Remedy."(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze and compute the amount ofbackpay due under the terms of this RecommendedOrder.(d)Upon request,bargain collectively with Amalga-mated Transit Union Local Division 1326,AmalgamatedTransit Union,AFL-CIO,as the exclusive representa-tive of the employees in the appropriate unit describedabove,with respect to rates of pay, wages, hours of work,and other terms and conditions of employment,and em-body in a signed agreement any understanding reached.(e)Post at its St. Petersburg and Clearwater,Florida,terminals, copies of the attached notice marked "Appen-dix."16 Copies of said notice, on forms furnished by theRegional Director for Region 12, shall,after being dulysigned by an authorized representative of the Respond-ent, be posted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 12, in writ-ing,within 20 days from receipt of this RecommendedOrder,what steps it has taken to comply herewith. 1711 In the event that this Recommended Order is adopted by the Boaid,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith." 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT interrogate our employees coercive-ly concerning their union activities.WE WILL NOT attempt to induce withdrawals fromthe Union by promoting or supporting any antiunionpetitions.WE WILLNOT solicit employees to persuade fellowemployees to withdraw their support from theUnion.WE WILL NOT announce proposed wage increasesto our employees or promise to confer or confer anyother benefits,such as life insurance, upon them,upon condition that they withdraw their support fromthe Union.WE WILLNOT remove or correct grievances of ouremployees in order to induce them to withdraw theirsupport from the Union,in order to discourage unionactivities.WE WILLNOT threaten to curtail the work oppor-tunities of our employees or to furlough or dischargeour employees.WE WILL NOT attempt to create among our em-ployees the impression that their union activities areunder surveillance,or actually spy on the union ac-tivities of our employees.WE WILLNOT discourage membership in Amalga-mated Transit Union Local Division 1326,Amalga-mated Transit Union,AFL-CIO,or any other labororganization of our employees,by discharging orsuspending employees,or discriminating in any othermanner against them with respect to the tenure oftheir employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistthe above-named or any other labor organization, tobargain collectively through representatives of theirown choosing,or to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.WE WILL offer to Wayne Hutchens,ClaudeHitchcock,and Carlton C. Barfield immediate andfull reinstatement to their former or substantiallyequivalent positions of employment, without preju-dice to their seniority or other rights and privilegesand WE WILL make them whole for any loss of paywhich they may have suffered by reason of our dis-crimination against them.WE WILL also make whole Richard Brogan andJames W. Walters for the pay lost by them when wesuspended them from our employment on July 30and August 25, 1966, respectively.WE WILL also notify our employees that on July15, 1966, the Board certified the above-named labororganization as the collective-bargaining representa-tive of all of our employees, including ticketagents,freightemployees, drivers,mechanics, bodymen,cleaners, washboys, and servicemen, who were em-ployed either at St. Petersburg or Clearwater,Florida, but excluding office clerical employees,guards and supervisors as defined in the NationalLabor Relations Act.Although the above-named labor organization hasattempted ever since July 25, 1966, to get us to bar-gain collectively with its representatives in goodfaith, we have not done so to date, although we didattend twomeetings withits representatives on Au-gust 16 and 17, 1966. However, upon the request ofits representatives that we do so, WE WILL resumenegotiations with them, and bargain collectively withthem in good faith as the exclusive representative ofour employees in the bargaining unit with respect torates of pay, wages, hours of employment, or anyother term or condition of employment, and WEWILL embody in a signed agreement any un-derstandings which may be reached.All our employees are free to become or remain, orrefrain from becomingor remaining,members of theabove-named or any other labor organization.DatedBySOUTHERN TOURS, INC.,AND GULF COAST MOTORLINES, INC.(Employers)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 706 FederalOffice Building, 500 Zack Street, Tampa, Florida 33602,Telephone 228-7711.